Exhibit 10.1


Execution Version




Sovran Self Storage, Inc.
Sovran Acquisition Limited Partnership
$200,000,000 3.67% Senior Guaranteed Notes, Series F,
due July 21, 2028
_____________________
Note Purchase Agreement
_____________________
Dated as of July 21, 2016







--------------------------------------------------------------------------------

Table of Contents


SECTION
HEADING
 
 
SECTION 1.
AUTHORIZATION OF NOTES
 
 
SECTION 2.
SALE AND PURCHASE OF NOTES
 
 
SECTION 3.
CLOSING
 
 
SECTION 4.
CONDITIONS TO CLOSING
 
Section 4.1.
Representations and Warranties
 
Section 4.2.
Performance; No Default
 
Section 4.3.
Compliance Certificates
 
Section 4.4.
Opinions of Counsel
 
Section 4.5.
Purchase Permitted by Applicable Law, Etc
 
Section 4.6.
Related Transactions
 
Section 4.7.
Payment of Special Counsel Fees
 
Section 4.8.
Private Placement Number
 
Section 4.9.
Changes in Corporate Structure
 
Section 4.10.
Intentionally Omitted
 
Section 4.11.
Intentionally Omitted
 
Section 4.12.
Funding Instructions
 
Section 4.13.
Rating
 
Section 4.14.
Proceedings and Documents
 
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS
 
Section 5.1.
Organization; Power and Authority
 
Section 5.2.
Authorization, Etc.
 
Section 5.3.
Disclosure
 
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
 
Section 5.5.
Financial Statements
 
Section 5.6.
Compliance with Laws, Other Instruments, Etc.
 
Section 5.7.
Governmental Authorizations, Etc.
 
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
 
Section 5.9.
Taxes
 
Section 5.10.
Title to Property; Leases
 
Section 5.11.
Licenses, Permits, Etc.
 
Section 5.12.
Compliance with ERISA
 
Section 5.13.
Private Offering by the Obligors
 
Section 5.14.
Use of Proceeds; Margin Regulations
 
Section 5.15.
Existing Debt; Liens
 
Section 5.16.
Foreign Assets Control Regulations, Etc.
 
Section 5.17.
Status under Certain Statutes
 
Section 5.18.
Environmental Matters
 
Section 5.19.
Solvency
 
Section 5.20.
Pari Passu Obligations
 
 
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
 
Section 6.1.
Purchase for Investment
 
Section 6.2.
Source of Funds
 
 
SECTION 7.
INFORMATION AS TO OBLIGORS.
 
Section 7.1.
Financial and Business Information
 
Section 7.2.
Officer's Certificate
 
Section 7.3.
Inspection
 
Section 7.4.
Electronic Delivery
 
 
SECTION 8.
PAYMENT OF THE NOTES
 
Section 8.1.
Required Payments
 
Section 8.2.
Optional Prepayments
 
Section 8.3.
Prepayment of Notes Upon Change of Control
 
Section 8.4.
Allocation of Partial Prepayments
 
Section 8.5.
Maturity; Surrender, Etc
 
Section 8.6.
Purchase of Notes
 
Section 8.7.
Make-Whole Amount
 
 
SECTION 9.
AFFIRMATIVE COVENANTS
 
Section 9.1.
Compliance with Law
 
Section 9.2.
Insurance
 
Section 9.3.
Payment of Taxes and Claims
 
Section 9.4.
Existence of SALP, Sovran Holdings and Subsidiaries; Maintenance of Properties
 
Section 9.5.
Subsidiary Guarantors
 
Section 9.6.
Management
 
Section 9.7.
Financial Covenants under Principal Lending Facilities
 
Section 9.8.
Rating
 
Section 9.9.
Books and Records
 
 
SECTION 10.
NEGATIVE COVENANTS
 
Section 10.1.
Restrictions on Debt
 
Section 10.2.
Restrictions on Liens, Etc
 
Section 10.3.
Restrictions on Investments
 
Section 10.4.
Merger, Consolidation and Disposition of Assets
 
Section 10.5.
Sale and Leaseback
 
Section 10.6.
Compliance with Environmental Laws
 
Section 10.7.
Distributions
 
Section 10.8.
Leverage Ratio
 
Section 10.9.
Priority Debt
 
Section 10.10.
Consolidated Tangible Net Worth
 
Section 10.11.
Debt Service and Fixed Charge Coverages
 
Section 10.12.
Unimproved Land
 
Section 10.13.
Construction-in-Process
 
Section 10.14.
Promissory Notes
 
Section 10.15.
Unimproved Land, Construction-in-Process and Notes
 
Section 10.16.
Joint Venture Ownership Interest
 
Section 10.17.
Intentionally Omitted
 
Section 10.18.
Unsecured Debt
 
Section 10.19.
Unencumbered Property Debt Service Coverage
 
Section 10.20.
Covenant Calculations
 
Section 10.21.
Nature of Business
 
Section 10.22.
Transactions with Affiliates
 
Section 10.23.
Terrorism Sanctions Regulations
 
 
SECTION 11.
EVENTS OF DEFAULT
 
 
SECTION 12.
REMEDIES ON DEFAULT, ETC.
 
Section 12.1.
Acceleration
 
Section 12.2.
Other Remedies
 
Section 12.3.
Rescission
 
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc.
 
 
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
 
Section 13.1.
Registration of Notes
 
Section 13.2.
Transfer and Exchange of Notes
 
Section 13.3.
Replacement of Notes
 
 
SECTION 14.
PAYMENTS ON NOTES
 
Section 14.1.
Place of Payment
 
Section 14.2.
Home Office Payment
 
 
SECTION 15.
EXPENSES, ETC.
 
Section 15.1.
Transaction Expenses
 
Section 15.2.
Survival
 
 
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
 
 
SECTION 17. 
AMENDMENT AND WAIVER
 
Section 17.1.
Requirements
 
Section 17.2.
Solicitation of Holders of Notes
 
Section 17.3.
Binding Effect, Etc.
 
Section 17.4.
Notes Held by Obligors, Etc.
 
 
SECTION 18.
NOTICES
 
 
SECTION 19.
REPRODUCTION OF DOCUMENTS
 
 
SECTION 20.
CONFIDENTIAL INFORMATION
 
 
SECTION 21.
SUBSTITUTION OF PURCHASER
 
 
SECTION 22.
MISCELLANEOUS
 
Section 22.1.
Successors and Assigns
 
Section 22.2.
Payments Due on Non-Business Days
 
Section 22.3.
Severability
 
Section 22.4.
Construction
 
Section 22.5.
Accounting Terms
 
Section 22.6.
Counterparts
 
Section 22.7.
Governing Law
 
Section 22.8.
Jurisdiction and Process; Waiver of Jury Trial
 
 
Signatures
   








--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS


SCHEDULE A
¾
Information Relating to Purchasers
SCHEDULE B
¾
Defined Terms
SCHEDULE 5.3
¾
Disclosure Documents
SCHEDULE 5.4
¾
Subsidiaries of the Obligors, Ownership of Subsidiary Stock and Affiliates
SCHEDULE 5.5
¾
Financial Statements
SCHEDULE 5.15
¾
Existing Debt; Liens; Future Liens
SCHEDULE 5.18
¾
Environmental Disclosures
SCHEDULE 10.3
¾
Investments
 
¾
 
EXHIBIT 1
¾
Form of 3.67% Senior Guaranteed Note, Series F, due July 21, 2028
EXHIBIT 4.4(a)
¾
Form of Opinion of Counsel to the Obligors
EXHIBIT 4.4(b)
¾
Form of Opinion of Special Counsel to the Purchasers
EXHIBIT 9.5(b)
¾
Forms of Subsidiary Guaranty and Joinder to Subsidiary Guaranty
EXHIBIT 9.5(c)
¾
Closing Certificate
EXHIBIT 10.1
¾
Compliance Certificate
EXHIBIT 104(a)
¾
Compliance Certificate
EXHIBIT 10.4(b)
¾
Compliance Certificate
     






--------------------------------------------------------------------------------

Sovran Self Storage, Inc.
Sovran Acquisition Limited Partnership
6467 Main Street
Buffalo, New York 14221-5890
$200,000,000 3.67% Senior Guaranteed Notes, Series F, Due July 21, 2028
Dated as of
July 21, 2016
To the Purchasers listed in
the attached Schedule A:
Ladies and Gentlemen:


Sovran Self Storage, Inc., a Maryland corporation ("Sovran"), and Sovran
Acquisition Limited Partnership, a Delaware limited partnership ("SALP" and
together with Sovran, the "Obligors"), jointly and severally agree with the
Purchasers listed in the attached Schedule A (the "Purchasers") to this Note
Purchase Agreement (this "Agreement") as follows:

Section 1. Authorization of Notes.



The Obligors will authorize the issue and sale of $200,000,000 aggregate
principal amount of their 3.67% Senior Guaranteed Notes, Series F, due July 21,
2028 (the "Notes," such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement).  The Notes shall be
substantially in the form set out in Exhibit 1, with such changes therefrom, if
any, as may be approved by the Purchasers and the Obligors.  Certain capitalized
terms used in this Agreement are defined in Schedule B; references to a
"Schedule" or an "Exhibit" are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.

Section 2. Sale and Purchase of Notes.



Subject to the terms and conditions of this Agreement, the Obligors will issue
and sell to each Purchaser and each Purchaser will purchase from the Obligors,
at the Closing provided for in Section 3, Notes in the principal amount
specified opposite such Purchaser's name in Schedule A at the purchase price of
100% of the principal amount thereof.  The obligations of each Purchaser
hereunder are several and not joint obligations and each Purchaser shall have no
obligation and no liability to any Person for the performance or nonperformance
by any other Purchaser hereunder.

Section 3. Closing.



The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Greenberg Traurig, LLP, 77 West Wacker Drive, Suite 3100,
Chicago, Illinois 60601, at 10:00 a.m., Chicago time, at a closing (the
"Closing") on July 21, 2016 or on such other Business Day thereafter as may be
agreed upon by the Obligors and the Purchasers.  At the Closing the Obligors
will deliver to each Purchaser the Notes to be purchased by such Purchaser in
the form of a single Note to be so purchased (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser's name (or in the name of such
Purchaser's nominee), against delivery by such Purchaser to the Obligors or
their order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Obligors to Account Number 17365461, at M&T Bank in Buffalo, New York, ABA
Number 022 0000 46 ref: Sovran Acquisition LP.  If at the Closing the Obligors
shall fail to tender such Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to any Purchaser's satisfaction, such Purchaser shall, at such
Purchaser's election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.

Section 4. Conditions to Closing.



The obligation of each Purchaser to purchase and pay for the Notes to be sold to
such Purchaser at the Closing is subject to the fulfillment to such Purchaser's
satisfaction, prior to or at the Closing, of the following conditions:


Section 4.1.  Representations and Warranties.  The representations and
warranties of each Obligor in this Agreement shall be correct when made and at
the time of Closing.


Section 4.2.  Performance; No Default.  Each Obligor shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing, and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.  Neither of the Obligors nor any
of their Subsidiaries shall have entered into any transaction since the date of
the Memorandum that would have been prohibited by Section 10 hereof had such
Section applied since such date.


Section 4.3.  Compliance Certificates.


          (a)     Officer's Certificate of the Obligors.  Each Obligor shall
have delivered to such Purchaser an Officer's Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.


          (b)     Secretary's Certificate of the Obligors.  Each Obligor shall
have delivered to such Purchaser a certificate certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement.

--------------------------------------------------------------------------------





Section 4.4.  Opinions of Counsel.  Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from Phillips Lytle LLP, counsel for the Obligors, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or such Purchaser's
counsel may reasonably request (and the Obligors hereby instruct their counsel
to deliver such opinion to such Purchaser), and (b) from Greenberg Traurig, LLP,
the Purchasers' special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.


Section 4.5.  Purchase Permitted by Applicable Law, Etc.  On the date of Closing
each purchase of Notes shall (a) be permitted by the laws and regulations of
each jurisdiction to which each Purchaser is subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject any Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof.  If
requested by any Purchaser, such Purchaser shall have received an Officer's
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.


Section 4.6.  Related Transactions.  The Obligors shall have consummated the
sale of the entire principal amount of the Notes scheduled to be sold on the
date of Closing pursuant to this Agreement.


Section 4.7.  Payment of Special Counsel Fees.  Without limiting the provisions
of Section 15.1, the Obligors shall have paid on or before the Closing, the
fees, charges and disbursements of the Purchasers' special counsel referred to
in Section 4.4 to the extent reflected in a statement of such counsel rendered
to the Obligors at least one Business Day prior to the Closing.


Section 4.8.  Private Placement Number.  A Private Placement Number issued by
Standard & Poor's CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Notes.


Section 4.9.  Changes in Corporate Structure.  Neither of the Obligors shall
have changed its jurisdiction of incorporation or been a party to any merger or
consolidation or shall have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.


Section 4.10.  Intentionally Omitted.


Section 4.11.  Intentionally Omitted.


Section 4.12.  Funding Instructions.  At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Obligors confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank's ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.


Section 4.13.  Rating.  Each of Sovran and SALP shall have been given a long
term unsecured debt rating of not less than BBB- by S&P, or Baa3 by Moody's, or
BBB- by Fitch.


Section 4.14.  Proceedings and Documents.  All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and such Purchaser's special counsel, and such Purchaser and such
Purchaser's special counsel shall have received all such counterpart originals
or certified or other copies of such documents as such Purchaser or such
Purchaser's special counsel may reasonably request.

Section 5. Representations and Warranties of the Obligors.



The Obligors, jointly and severally, represent and warrant to each Purchaser
that:


Section 5.1.  Organization; Power and Authority.  Sovran is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  SALP is a limited
partnership duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and is duly qualified as a foreign
partnership and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each
Obligor has the corporate or partnership, as the case may be, power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and the Notes and to perform the provisions
hereof and thereof.


Section 5.2.  Authorization, Etc.  This Agreement and the Notes have been duly
authorized by all necessary corporate or partnership, as the case may be, action
on the part of each Obligor, and this Agreement constitutes, and upon execution
and delivery thereof each Note will constitute, a legal, valid and binding
obligation of each Obligor enforceable against each Obligor in accordance with
its terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and (b) general
principles of equity(regardless of whether such enforceability is considered in
a proceeding in equity or at law). 


Section 5.3.  Disclosure.  The Obligors, through their advisers, Manufacturers
and Traders Trust Company and Wells Fargo Securities, LLC, have delivered to
each Purchaser a copy of a Confidential Materials, dated June 2016 (the
"Memorandum"), relating to the transactions contemplated hereby.  The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Obligors and their Subsidiaries.  This
Agreement, the Memorandum, the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Obligors in connection with
the transactions contemplated hereby and identified in Schedule 5.3, and the
financial statements listed in Schedule 5.5 (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to June 30, 2016 being referred to
collectively as the "Disclosure Documents"), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  Since December 31, 2015 or to the
extent set forth in the Memorandum, there has been no change in the financial
condition, operations, business, properties or prospects of the Obligors or any
of their Subsidiaries except changes that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.  There is no fact
known to either Obligor that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.


Section 5.4.  Organization and Ownership of Shares of Subsidiaries; Affiliates. 


          (a)     Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) each Obligor's Subsidiaries, showing, as to each
Subsidiary, the correct name thereof, the jurisdiction of its organization, the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Obligors and each other Subsidiary, and all
other Investments of each Obligor and their Subsidiaries, (ii) each Obligor's
Affiliates, other than Subsidiaries, and (iii) each Obligor's directors and
senior officers.


          (b)     All of the outstanding shares of capital stock or similar
equity interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Obligors and their Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Obligors or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).


          (c)     Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.


          (d)     No Subsidiary is a party to, or otherwise subject to, any
legal restriction or any agreement (other than this Agreement and customary
limitations imposed by corporate law statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Obligors or any of their Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.


Section 5.5.  Financial Statements.  The Obligors have delivered to each
Purchaser copies of the financial statements of the Obligors and their
Subsidiaries listed on Schedule 5.5.  All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Obligors and their
Subsidiaries as of the respective dates specified in such financial statements
and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto.  The Obligors and their Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.


Section 5.6.  Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by each Obligor of this Agreement and the Notes will
not (a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of either Obligor
or any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, corporate charter or by‑laws, partnership agreement
or any other agreement or instrument to which either Obligor or any Subsidiary
is bound or by which either Obligor or any Subsidiary or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to either
Obligor or any Subsidiary, or (c) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to either Obligor or
any Subsidiary. 


Section 5.7.  Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by either Obligor of this Agreement or the Notes. 


Section 5.8.  Litigation; Observance of Agreements, Statutes and Orders. 


          (a)     There are no actions, suits, investigations or proceedings
pending or, to the knowledge of either Obligor, threatened against or affecting
either Obligor or any Subsidiary or any property of either Obligor or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.


          (b)     Neither of the Obligors nor any of their Subsidiaries is in
default under any term of any agreement or instrument to which it is a party or
by which it is bound, or any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or is in violation of any applicable law,
ordinance, rule or regulation (including without limitation Environmental Laws)
of any Governmental Authority, which default or violation, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect. 


Section 5.9.  Taxes.  Each of the Obligors and their Subsidiaries have filed all
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(a) the amount of which is not individually or in the aggregate Material or
(b) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which such Obligor
or such Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP.  Neither of the Obligors knows of any basis for any other
tax or assessment that could reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Obligors and
their Subsidiaries in respect of federal, state or other taxes for all fiscal
periods are adequate.  The federal income tax liabilities of Sovran and its
Subsidiaries (other than SALP) have been determined by the Internal Revenue
Service and paid for all fiscal years up to and including the fiscal year ended
December 31, 2011.  The federal income tax liabilities of SALP have been
determined by the Internal Revenue Service and paid for all fiscal years up to
and including the fiscal year ended December 31, 2012.


Section 5.10.  Title to Property; Leases.  The Obligors and their Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by either of the Obligors or any Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement.  All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects. 


Section 5.11.  Licenses, Permits, Etc. 


          (a)     The Obligors and their Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.


          (b)     To the best knowledge of each Obligor, no product of either
Obligor or any of their Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, service mark,
trademark, trade name or other right owned by any other Person.


          (c)     To the best knowledge of each Obligor, there is no Material
violation by any Person of any right of either Obligor or any of their
Subsidiaries with respect to any license, permit, franchise, authorization,
patent, copyright, service mark, trademark, trade name or other right owned or
used by either Obligor or any of their Subsidiaries. 


Section 5.12.  Compliance with ERISA 


          (a)     Each Obligor and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect.  Neither of the Obligors nor
any ERISA Affiliate has incurred any liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans (as defined in Section 3 of ERISA), and no event, transaction or
condition has occurred or exists that could reasonably be expected to result in
the incurrence of any such liability by either Obligor or any ERISA Affiliate,
or in the imposition of any Lien on any of the rights, properties or assets of
either Obligor or any ERISA Affiliate, in either case pursuant to Title I or IV
of ERISA or to such penalty or excise tax provisions or to Section 401(a)(29) or
412 of the Code, other than such liabilities or Liens as would not be
individually or in the aggregate Material.


          (b)     The present value of the aggregate benefit liabilities under
each of the Plans which are subject to Title IV of ERISA (other than
Multiemployer Plans), determined as of the end of such Plan's most recently
ended plan year on the basis of the actuarial assumptions specified for funding
purposes in such Plan's most recent actuarial valuation report, did not exceed
the aggregate current value of the assets of such Plan allocable to such benefit
liabilities by more than $500,000 in the aggregate for all Plans.  The term
"benefit liabilities" has the meaning specified in Section 4001 of ERISA and the
terms "current value" and "present value" have the meaning specified in Section
3 of ERISA.


          (c)     Neither of the Obligors nor any of their ERISA Affiliates has
incurred any withdrawal liabilities(and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.


          (d)     The expected post-retirement benefit obligation (determined as
of the last day of each Obligor's most recently ended fiscal year in accordance
with Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of each Obligor and its Subsidiaries is not Material.


          (e)     The execution and delivery of this Agreement and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of Section 406 of ERISA or in connection with which a tax
could be imposed pursuant to Section 4975(c)(1)(A)‑(D) of the Code.  The
representation by each Obligor in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of each Purchaser's
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser. 


Section 5.13.  Private Offering by the Obligors.  Neither the Obligors nor any
one acting on the Obligors' behalf has offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 20 other Institutional Investors, each of
which has been offered the Notes in connection with a private sale for
investment.  Neither of the Obligors nor any one acting on their behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.


Section 5.14.  Use of Proceeds; Margin Regulations.  The Obligors will apply the
proceeds of the sale of the Notes for general corporate purposes of the Obligors
and their Subsidiaries (including the repayment of Debt of the Obligors and
their Subsidiaries).  No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve either Obligor in a violation of Regulation X of said Board (12 CFR 224)
or to involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220).  Margin stock does not constitute more than 1% of the value of the
consolidated assets of the Obligors and their Subsidiaries and the Obligors do
not have any present intention that margin stock will constitute more than 1% of
the value of such assets.  As used in this Section, the terms "margin stock" and
"purpose of buying or carrying" shall have the meanings assigned to them in said
Regulation U. 


Section 5.15.  Existing Debt; Liens. 


          (a)     Except as described therein, Schedule 5.15 sets forth a
complete and correct list of all outstanding Debt of the Obligors and their
Subsidiaries, other than Excluded Subsidiaries, as of July 21, 2016 (including a
description of the obligors and obligees, principal amount outstanding and
collateral therefor, if any and Guaranty thereof, if any).  Neither of the
Obligors nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Debt of the
Obligors or such Subsidiary, and no event or condition exists with respect to
any Debt of the Obligors or any Subsidiary, that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Debt to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.


          (b)     Except as disclosed in Schedule 5.15, neither of the Obligors
nor any Subsidiary has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not permitted by
Section 10.2.


          (c)     Neither any Obligor nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing Debt
of such Obligor or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Obligors, except as specifically indicated in
Schedule 5.15.


Section 5.16.  Foreign Assets Control Regulations, Etc. 


          (a)     Neither any Obligor nor any Controlled Entity (i) is a Person
whose name appears on the list of Specially Designated Nationals and Blocked
Persons published by the Office of Foreign Assets Control, U.S. Department of
Treasury ("OFAC") (an "OFAC Listed Person") or (ii) is a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a "Blocked Person") or (iii)
has any investments in, or knowingly (as such term is defined in Section 101(6)
of CISADA) engages in any dealings or transactions with, any Blocked Person. 
Neither any Obligor nor any Controlled Entity has been notified that its name
appears or may in the future appear on a state list of Persons that engage in
investment or other commercial activities in Iran or any other country that is
subject to any United States economic sanctions, including but not limited to,
the Trading with the Enemy Act, the International Emergency Economic Powers Act,
CISADA or any similar law or regulation with respect to Iran or any other
country, the Sudan Accountability and Divestment Act, any OFAC Sanctions
Program, or any economic sanctions regulations administered and enforced by the
United States or any enabling legislation or executive order relating to any of
the foregoing.


          (b)     No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by the Obligors or indirectly through any
Controlled Entity, in connection with any investment in, or any transactions or
dealings with, any Blocked Person.


          (c)     To the Obligors' actual knowledge after making due inquiry,
neither any Obligor nor any Controlled Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, "Anti-Money
Laundering Laws"), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Obligors have taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that each Obligor and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.


          (d)     No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, for any improper payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, official of any public international
organization or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage. The Obligors have
taken reasonable measures appropriate to the circumstances (in any event as
required by applicable law) to ensure that each Obligor and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future anti-corruption laws and regulations.


Section 5.17.  Status under Certain Statutes.  Neither of the Obligors nor any
of their Subsidiaries is an "investment company" registered or required to be
registered under the Investment Company Act of 1940, as amended, or is subject
to regulation under the ICC Termination Act of 1995, as amended, or the Federal
Power Act, as amended. 


Section 5.18.  Environmental Matters.  Neither of the Obligors nor any of their
Subsidiaries has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted asserting any claim against either of the
Obligors or any of their Subsidiaries or any of their respective real properties
now or formerly owned, leased or operated by any of them, or any Locke Property,
or other assets, nor, to the knowledge of either of the Obligors or any of their
Subsidiaries, has any such proceeding been instituted against any real
properties now or formerly owned by either of the Obligors or any of their
Subsidiaries, or any Locke Property, alleging damage to the environment or any
violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.  Except as
otherwise disclosed on Schedule 5.18:


          (a)     neither of the Obligors nor any of their Subsidiaries has
knowledge of any facts which would give rise to any claim, public or private,
for violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties or to other assets now or
formerly owned, leased or operated by any of them or any Locke Property, or
their use, except, in each case, such as could not reasonably be expected to
result in a Material Adverse Effect;


          (b)     neither of the Obligors nor any of their Subsidiaries has
stored any Hazardous Substances on real properties now or formerly owned, leased
or operated by any of them or any Locke Property, or has disposed of any
Hazardous Substances in each case in a manner contrary to any Environmental Laws
and in any manner that could reasonably be expected to result in a Material
Adverse Effect;


          (c)     all buildings on all real properties now owned, leased or
operated by the Obligors or any of their Subsidiaries or any Locke Property, are
in compliance with applicable Environmental Laws, except where failure to comply
could not reasonably be expected to result in a Material Adverse Effect; and


          (d)     a phase I environmental site assessment was prepared for each
Locke Property and the results of each such phase I environmental site
assessment indicated (i) no suggested remediation in excess of $10,000 in
aggregate amount for all such Locke Properties and (ii) no need, requirement or
suggestion for a phase II environmental site assessment on any such Locke
Property.


Section 5.19.  Solvency.  The fair value of the business and assets of each of
the Obligors exceeds the amount that will be required to pay its respective
liabilities (including, without limitation, contingent, subordinated, unmatured
and unliquidated liabilities on existing debts, as such liabilities may become
absolute and matured), in each case after giving effect to the transactions
contemplated by this Agreement (including, without limitation, the use of the
proceeds of the sale of the Notes).  The Obligors, after giving effect to the
transactions contemplated by this Agreement, will not be engaged in any business
or transaction, or about to engage in any business or transaction, for which
such Person has unreasonably small assets or capital (within the meaning of the
Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act and
Section 548 of the Federal Bankruptcy Code), and the Obligors have no intent to


          (a)     hinder, delay or defraud any entity to which any of them is,
or will become, on or after the date of Closing, indebted, or


          (b)     incur debts that would be beyond any of their ability to pay
as they mature.


Section 5.20.  Pari Passu Obligations.  The Notes rank equally and ratably with
all unsecured and unsubordinated obligations of the Obligors generally, but
subject to the right of any Person having preferred rights, whether such rights
arise by contract, statute, law (or the operation thereof) or otherwise.

Section 6. Representations of the Purchasers.



Section 6.1.  Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by it or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser's or such pension or trust funds' property shall
at all times be within such Purchaser's or such pension or trust funds'
control.  Each Purchaser understands that the Notes have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Obligors are not required to
register the Notes.


Section 6.2.  Source of Funds.  Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a "Source") to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:


          (a)     the Source is an "insurance company general account" (as the
term is defined in the United States Department of Labor's Prohibited
Transaction Exemption ("PTE") 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the "NAIC
Annual Statement")) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser's state of
domicile; or


          (b)     the Source is a separate account that is maintained solely in
connection with such Purchaser's fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or


          (c)     the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Obligors in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or


          (d)     the Source constitutes assets of an "investment fund" (within
the meaning of Part VI of PTE 84-14 (the "QPAM Exemption")) managed by a
"qualified professional asset manager" or "QPAM" (within the meaning of Part VI
of the QPAM Exemption), no employee benefit plan's assets that are managed by
the QPAM in such investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a person controlling or controlled by the QPAM maintains an ownership
interest in either Obligor that would cause the QPAM and such Obligor to be
"related" within the meaning of Part VI(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Obligors in writing
pursuant to this clause (d); or


          (e)     the Source constitutes assets of a "plan(s)" (within the
meaning of Section IV of PTE 96-23 (the "INHAM Exemption")) managed by an
"in-house asset manager" or "INHAM" (within the meaning of Part IV of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of "control" in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in either Obligor and (i) the identity of such INHAM
and (ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Obligors in writing pursuant to this clause
(e); or


          (f)     the Source is a governmental plan; or


          (g)     the Source is one or more employee benefit plans, or a
separate account or trust fund comprised of one or more employee benefit plans,
each of which has been identified to the Obligors in writing pursuant to this
clause (g); or


          (h)     the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms "employee benefit plan," "governmental
plan," and "separate account" shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

Section 7. Information as to Obligors.



Section 7.1.  Financial and Business Information.  The Obligors shall deliver to
each holder of Notes that is an Institutional Investor:


          (a)     Quarterly Statements - within 45 days (or such shorter period
as is 15 days greater than the period applicable to the filing of Sovran's
Quarterly Report on Form 10‑Q (the "Form 10‑Q") with the SEC regardless of
whether Sovran is subject to the filing requirements thereof) after the end of
each quarterly fiscal period in each fiscal year of Sovran and SALP,
respectively (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,



 
(i)
in the case of Sovran
 
   
          (A)  a consolidated and consolidating (for Subsidiaries which own Real
Estate) balance sheet of Sovran and its Subsidiaries as at the end of such
quarter, and
 
 
          (B)  consolidated and consolidating (for Subsidiaries which own Real
Estate) statements of income, funds available for distribution and cash flows of
Sovran and its Subsidiaries, for such quarter and (in the case of the second and
third quarters) for the portion of the fiscal year ending with such quarter,




 
(ii)
in the case of SALP (if prepared)
 
   
          (A)  a consolidated balance sheet of SALP and its Subsidiaries as at
the end of such quarter, and
 
 
          (B)  consolidated statements of income, funds available for
distribution and cash flows of SALP and its Subsidiaries for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,



setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the respective Obligor as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments, provided that delivery within the
time period specified above of copies of Sovran's Form 10‑Q prepared in
compliance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 7.1(a);


          (b)     Annual Statements - within 90 days (or such shorter period as
is 15 days greater than the period applicable to the filing of Sovran's Annual
Report on Form 10‑K (the "Form 10‑K") with the SEC regardless of whether Sovran
is subject to the filing requirements thereof) after the end of each fiscal year
of Sovran and SALP, respectively, duplicate copies of,



 
(ii)
in the case of Sovran
 
   
          (A)  a consolidated and consolidating (for Subsidiaries which own Real
Estate) balance sheet of Sovran and its Subsidiaries, as at the end of such
year, and
 
 
          (B)  consolidated and consolidating (for Subsidiaries which own Real
Estate) statements of income, funds available for distribution and cash flows of
Sovran and its Subsidiaries, for such year,




 
(ii)
in the case of SALP (if prepared)
 
   
          (A)  a consolidated balance sheet of SALP and its Subsidiaries, as at
the end of such year, and
 
 
          (B)  consolidated statements of income, funds available for
distribution and cash flows of SALP and its Subsidiaries, for such year,



setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied:



 
          (A)  by an opinion thereon (without a "going concern" or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent certified
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, and
 
 
          (B)  a certificate of such accountants stating that they have reviewed
this Agreement and stating further whether, in making their audit, they have
become aware of any condition or event that then constitutes a Default or an
Event of Default, and, if they are aware that any such condition or event then
exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable, directly or indirectly,
for any failure to obtain knowledge of any Default or Event of Default unless
such accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit),



provided that the delivery within the time period specified above of Sovran's
Form 10‑K for such fiscal year (together with Sovran's annual report to
shareholders, if any, prepared pursuant to Rule 14a‑3 under the Exchange Act)
prepared in accordance with the requirements therefor and filed with the SEC,
together with the opinion described in clause (A) above and the accountant's
certificate described in clause (B) above (the "Accountants' Certificate"),
shall be deemed to satisfy the requirements of this Section 7.1(b);


          (c)     SEC and Other Reports - promptly upon their becoming
available, one copy of (i) each financial statement, report, notice or proxy
statement sent by either Obligor or any Subsidiary to public securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such holder), and each
prospectus and all amendments thereto filed by either Obligor or any Subsidiary
with the SEC and of all press releases and other statements made available
generally by either Obligor or any Subsidiary to the public concerning
developments that are Material;


          (d)     Notice of Default or Event of Default - promptly, and in any
event within five Business Days after a Responsible Officer of either Obligor
becomes aware of the existence of any Default or Event of Default or that any
Person has given any notice or taken any action with respect to a claimed
default hereunder or that any Person has given any notice or taken any action
with respect to a claimed default of the type referred to in Section 11(g)
without regard to any dollar limitations in such Section 11(g), a written notice
specifying the nature and period of existence thereof and what action the
Obligors are taking or propose to take with respect thereto;


          (e)     ERISA Matters - promptly, and in any event within five
Business Days after a Responsible Officer of either Obligor becomes aware of any
of the following, a written notice setting forth the nature thereof and the
action, if any, that either Obligor or an ERISA Affiliate proposes to take with
respect thereto:



 
(i)
with respect to any Plan, any reportable event, as defined in Section 4043(c) of
ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date thereof; or
 
 
(ii)
the taking by the PBGC of steps to institute, or the threatening by the PBGC of
the institution of, proceedings under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or the receipt by
either Obligor or any ERISA Affiliate of a notice from a Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan;
or
 
 
(iii)
any event, transaction or condition that could result in the incurrence of any
liability by either Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the imposition of a penalty or excise tax under the provisions of the
Code relating to employee benefit plans, or the imposition of any Lien on any of
the rights, properties or assets of either Obligor or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;
 

          (f)     Notices from Governmental Authority - promptly, and in any
event within 30 days of receipt thereof, copies of any notice to either Obligor
or any Subsidiary from any federal or state Governmental Authority relating to
any order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;


          (g)     Resignation or Replacement of Auditors - within ten days
following the date on which an Obligor's auditors resign or an Obligor elects to
change auditors, as the case may be, notification thereof, together with such
supporting information as the Required Holders may request;


          (h)     Five Year Capital Plan - within 30 days after the end of each
fiscal year of Sovran and SALP, a five‑year capital plan of SALP and its
Subsidiaries; and


          (i)     Requested Information - with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of either Obligor or any of their Subsidiaries
or relating to the ability of either Obligor to perform its obligations
hereunder and under the Notes or the ability of any Subsidiary Guarantor to
perform its obligations under any Subsidiary Guaranty as from time to time may
be reasonably requested by any such holder of Notes.


Section 7.2.  Officer's Certificate.  Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) hereof shall
be accompanied by a certificate of a Senior Financial Officer of each of the
Obligors setting forth:


          (a)     Covenant Compliance - the information (including detailed
calculations) required in order to establish whether the Obligors were in
compliance with the requirements of Section 10.1 through Section 10.19 hereof,
inclusive, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence);


          (b)     Event of Default - a statement that such officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Obligors and
their Subsidiaries from the beginning of the quarterly or annual period covered
by the statements then being furnished to the date of the certificate and that
such review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of either Obligor or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Obligors shall have taken or
proposes to take with respect thereto;


          (c)     List of Excluded Subsidiaries - a list of all Excluded
Subsidiaries as at such date and including a description of each such Excluded
Subsidiary's real estate holdings and Debt.


Section 7.3.  Inspection.  Each Obligor shall permit the representatives of each
holder of Notes that is an Institutional Investor:


          (a)     No Default - if no Default or Event of Default then exists, at
the expense of such holder and upon reasonable prior notice to the Obligors, to
visit the principal executive offices of the Obligors, to discuss the affairs,
finances and accounts of the Obligors and their Subsidiaries with the Obligors'
officers, and (with the consent of the Obligors, which consent will not be
unreasonably withheld) their independent public accountants, and (with the
consent of the Obligors, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Obligors and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and


          (b)     Default - if a Default or Event of Default then exists, at the
expense of the Obligors, to visit and inspect any of the offices or properties
of the Obligors or any Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Obligors authorize said accountants to discuss the affairs,
finances and accounts of the Obligors and their Subsidiaries), all at such times
and soften as may be requested.


Section 7.4.  Electronic Delivery.  Financial statements, opinions of
independent certified public accountants, other information and Officer's
Certificates that are required to be delivered by the Obligors pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Obligors satisfy any of the following requirements with respect
thereto:



 
(i)
such financial statements satisfying the requirements of Section 7.1(a) or (b)
and related Officer's Certificate satisfying the requirements of Section 7.2 and
any other information required under Section 7.1(c) are delivered to each holder
of a Note by e-mail;
 
 
(ii)
the Obligors shall have timely filed such Form 10–Q or Form 10–K, satisfying the
requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with the
SEC on EDGAR and shall have made such form and the related Officer's Certificate
satisfying the requirements of Section 7.2 available on its home page on the
internet, which is located at http://www.unclebobs.com as of the date of this
Agreement;
 
 
(iii)
such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer's Certificate(s) satisfying the requirements
of Section 7.2 are timely posted by or on behalf of the Obligors on SyndTrak or
on any other similar website to which each holder of Notes has free access; or
 
 
(iv)
the Obligors shall have filed any of the items referred to in Section 7.1(c)
with the SEC on EDGAR and shall have made such items available on its home page
on the internet or on SyndTrak or on any other similar website to which each
holder of Notes has free access;
 



provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Obligors shall have given each holder of a Note prior written notice, which may
be by e-mail or in accordance with Section 18, of such posting or filing in
connection with each delivery, provided further, that upon request of any holder
to receive paper copies of such forms, financial statements and Officer's
Certificates or to receive them by e-mail, the Obligors will promptly e-mail
them or deliver such paper copies, as the case may be, to such holder.

Section 8. Payment of the Notes.



Section 8.1.  Required Payments.  As provided therein, the entire principal
amount of the Notes shall become due and payable on July 21, 2028.


Section 8.2.  Optional Prepayments.  The Obligors may, at their option, upon
notice as provided below, prepay at any time all, or from time to time any part
of, the Notes, in an amount not less than 10% of the aggregate principal amount
of the Notes then outstanding in the case of a partial prepayment, at 100% of
the principal amount so prepaid, together with interest accrued thereon to the
date of such prepayment, plus, in the event of prepayment prior to the 90 day
period ending on the final scheduled maturity date of the Notes, the Make-Whole
Amount determined for the prepayment date with respect to such principal
amount.  The Obligors will give each holder of Notes written notice of each
optional prepayment under this Section 8.2 not less than 30 days and not more
than 60 days prior to the date fixed for such prepayment.  Each such notice
shall specify such date, the aggregate principal amount of the Notes to be
prepaid on such date, the principal amount of each Note held by such holder to
be prepaid (determined in accordance with Section 8.4), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation.  Two Business Days prior to such
prepayment, the Obligors shall deliver to each holder of Notes a certificate of
a Senior Financial Officer specifying the calculation of such Make-Whole Amount
as of the specified prepayment date.


Section 8.3.  Prepayment of Notes Upon Change of Control.


          (a)     Notice.  Within ten (10) Business Days after a Change of
Control, the Obligors shall give to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (b) of this Section 8.3, accompanied by the certificate described
in subparagraph (e) of this Section 8.3.


          (b)     Offer to Prepay Notes.  The offer to prepay Notes contemplated
by subparagraph (a) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, the
Notes held by each holder (in this case only, "holder" in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on the date specified in such offer (the "Proposed
Prepayment Date") that is not less than 30 days and not more than 60 days after
the date of such offer (if the Proposed Prepayment Date shall not be specified
in such offer, the Proposed Prepayment Date shall be the first Business Day
which is at least 45 days after the date of such offer).


          (c)     Acceptance; Rejection.  A holder of Notes may accept the offer
to prepay made pursuant to this Section 8.3 by causing a notice of such
acceptance to be delivered to the Obligors at least 10 days prior to the
Proposed Prepayment Date.  A failure by a holder of Notes to respond to an offer
to prepay made pursuant to this Section 8.3 shall be deemed to constitute an
acceptance of such offer by such holder.


          (d)     Prepayment.  Prepayment of the Notes to be prepaid pursuant to
this Section 8.3 shall be at 100% of the principal amount of such Notes, plus
the Make-Whole Amount determined for the date of prepayment with respect to such
principal amount, together with interest on such Notes accrued to the date of
prepayment.  On the Business Day preceding the date of prepayment, the Obligors
shall deliver to each holder of Notes being prepaid a statement showing the
Make-Whole Amount due in connection with such prepayment and setting forth the
details of the computation of such amount.


          (e)     Officer's Certificate.  Each offer to prepay the Notes
pursuant to this Section 8.3 shall be accompanied by a certificate, executed by
a Senior Financial Officer of the Obligors and dated the date of such offer,
specifying:  (i) the Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.3; (iii) the principal amount of each Note offered to
be prepaid; (iv) the estimated Make-Whole Amount, if any; (v) the interest that
would be due on each Note offered to be prepaid, accrued to the Proposed
Prepayment Date; (vi) that the conditions of this Section 8.3 have been
fulfilled; and (vii) in reasonable detail, the nature and date of the Change of
Control.


Section 8.4.  Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes (other than any partial prepayment under Section 8.3),
the principal amount of the Notes to be prepaid shall be allocated among all of
the Notes at the time outstanding in proportion, as nearly as practicable, to
the unpaid principal amounts thereof not theretofore called for prepayment.


Section 8.5.  Maturity; Surrender, Etc.  In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any.  From and after such date, unless the
Obligors shall fail to pay such principal amount when so due and payable,
together with the interest and Make‑Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue.  Any Note paid or prepaid in
full shall be surrendered to the Obligors and cancelled and shall not be
reissued, and no Note shall be issued in lieu of any prepaid principal amount of
any Note.


Section 8.6.  Purchase of Notes.  The Obligors will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with the terms of this Agreement and the Notes.  The
Obligors will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to any provision of
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.


Section 8.7.  Make-Whole Amount.  The term "Make-Whole Amount" means with
respect to any Note an amount equal to the excess, if any, of the Discounted
Value of the Called Principal of such Note, over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:



 
          "Called Principal" means, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Section 8.2 or 8.3 or has become or
is declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
 
 
          "Discounted Value" means, with respect to the Called Principal of any
Note, the amount obtained by discounting the amount of such Called Principal and
interest payable in respect thereof from, in the case of the Called Principal,
the maturity date in respect of such Note to the Settlement Date and, in the
case of such interest, the scheduled dates of payment hereunder in respect
thereof to the Settlement Date, in accordance with accepted financial practice
and at a discount factor (applied on the same periodic basis as that on which
interest on such Note is payable) equal to the Reinvestment Yield with respect
to such Called Principal.
 
 
          "Reinvestment Yield" means, with respect to the Called Principal of
any Note, 0.50% plus the yield to maturity implied by (i) the ask-side yields
reported, as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as "PX-1" on the Bloomberg Financial Market Screen (or such
other display as may replace "PX-1" on the Bloomberg Financial Market Screen)
for actively traded, on the run U.S. Treasury securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date, or (ii) if such yields are not reported as of such time or the yields
reported as of such time are not ascertainable (including by way of
interpolation), the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded, on the run U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date.  In the case of each determination under the
preceding clause (i) or clause (ii), as the case may be, such implied yield will
be determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond-equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly on a straight line basis between (1) the actively traded,
on the run U.S. Treasury security with the maturity closest to and greater than
the Remaining Average Life and (2) the actively traded, on the run U.S. Treasury
security with the maturity closest to and less than the Remaining Average Life. 
The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.
 
 
          "Remaining Average Life" means, with respect to the Called Principal
of any Note, the number of years (calculated to the nearest one-twelfth year)
that will elapse between the Settlement Date with respect to such Called
Principal and the maturity date of the Note in respect thereof.
 
 
          "Settlement Date" means, with respect to the Called Principal of any
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or 8.3 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.
 

Section 9. Affirmative Covenants.



The Obligors, jointly and severally, covenant that so long as any of the Notes
are outstanding:


Section 9.1.  Compliance with Law.  Each Obligor will, and will cause each of
its Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


Section 9.2.  Insurance.  Each Obligor will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.


Section 9.3.  Payment of Taxes and Claims.  Each Obligor will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes, assessments, charges and levies have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of such
Obligor or any Subsidiary not permitted by Section 10.2, provided that neither
Obligor nor any of its Subsidiaries need pay any such tax, assessment, charge,
levy or claim if (i) the amount, applicability or validity thereof is contested
by such Obligor or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and such Obligor or such Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of such Obligor
or such Subsidiary or (ii) the non-filing or nonpayment, as the case may be, of
all such taxes, assessments, charges, levies and claims in the aggregate could
not reasonably be expected to have a Material Adverse Effect.


Section 9.4.  Existence of SALP, Sovran Holdings and Subsidiaries; Maintenance
of Properties. 


          (a)     SALP for itself and for Holdings and each Subsidiary (insofar
as any such statements relate to Holdings or such Subsidiary) will do or cause
to be done all things necessary to, and shall, preserve and keep in full force
and effect its, Holdings, and each Subsidiary's existence as a limited
partnership, corporation or another legally constituted entity, and will do or
cause to be done all things necessary to preserve and keep in full force all of
its, Holdings', and each Subsidiary's rights and franchises, and it and Holdings
will not, and it will not cause or permit any Subsidiary to, convert to a
limited liability company or a limited liability partnership.  SALP (i) will
cause all necessary repairs, renewals, replacements, betterments and
improvements to be made to all Real Estate owned or controlled by it or by any
Subsidiary, all as in the judgment of SALP or such Subsidiary may be necessary
so that the business carried on in connection therewith may be properly
conducted at all times, subject to the terms of the applicable Leases and
partnership agreements or other entity organizational documents, (ii) will cause
all of its other properties and those of Subsidiaries used or useful in the
conduct of its business or the business of such Subsidiaries to be maintained
and kept in good condition, repair and working order and supplied with all
necessary equipment, and (iii) will, and will cause each Subsidiary to, continue
to engage exclusively in the business of owning and operating self storage
facilities (including the rental of trucks in connection therewith); provided
that nothing in this Agreement shall prevent the Obligors from entering into
Tower Leases or occasional non‑material Leases of retail or office space
incidental to the Obligors' owning and operating self storage facilities; and
provided, further, that nothing in this Section 9.4 shall prevent SALP from
discontinuing the operation and maintenance of any of its properties or any of
those of any Subsidiaries if such discontinuance is, in the judgment of SALP,
desirable in the conduct of its or their business and such discontinuance does
not cause a Default or an Event of Default hereunder and does not in the
aggregate materially adversely affect the business of the Obligors and their
respective Subsidiaries on a consolidated basis.  Holdings shall at all times be
a wholly-owned Subsidiary of Sovran and the sole general partner of SALP and
shall be the owner of at least 1% of the outstanding partnership interests in
SALP.


          (b)     Sovran will do or cause to be done all things necessary to
preserve and keep in full force and effect its existence as a Maryland
corporation.  Sovran will at all times maintain its status as a REIT and not
take any action which could lead to its disqualification as a REIT.  Sovran
shall at all times maintain its listing on the New York Stock Exchange.  Sovran
will continue to operate as a fully-integrated, self‑administered and
self-managed real estate investment trust which, together with its Subsidiaries
(including, without limitation, SALP) owns and operates an improved property
portfolio comprised exclusively of self‑storage facilities.  Sovran will not
engage in any business other than the business of acting as a REIT and serving
as a limited partner of SALP and as a member, partner or stockholder of other
Persons as permitted by this Agreement.  Sovran shall conduct all or
substantially all of its business operations through SALP, and shall not own
real estate assets outside of its interests in SALP.  Sovran shall do or cause
to be done all things necessary to preserve and keep in full force all of its
rights and franchises and those of its Subsidiaries.  Sovran shall (i) cause all
of its properties and those of its Subsidiaries used or useful in the conduct of
its business or the business of its Subsidiaries to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, (ii) cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of Sovran may be
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, and (iii) cause SALP and
each of its Subsidiaries to continue to engage exclusively in the business of
owning and operating self‑storage facilities (including the rental of trucks in
connection therewith); provided that nothing in this Section 9.4 shall prevent
Sovran from discontinuing the operation and maintenance of any of its properties
or any of those of its Subsidiaries if such discontinuance is, in the judgment
of Sovran, desirable in the conduct of its or their business and such
discontinuance does not cause a Default or an Event of Default hereunder and
does not in the aggregate materially adversely affect the business of Sovran and
its Subsidiaries on a consolidated basis.


Section 9.5.  Subsidiary Guarantors.   


          (a)     Intentionally omitted.


          (b)     The Obligors shall cause each of their Subsidiaries to which
any of the following conditions applies to execute and deliver to the holders of
the Notes a Subsidiary Guaranty or joinder agreement to the Subsidiary Guaranty,
as applicable, and deliver to the holders of Notes the other items required to
be delivered under Section 9.5(c):



 
(i)
such Subsidiary of an Obligor Guarantees, or otherwise becomes obligated in
respect of any Debt of an Obligor or any Subsidiary of an Obligor (other than an
Excluded Subsidiary guaranteeing or otherwise becoming obligated in respect of
the Debt of another Excluded Subsidiary); or
 
 
(ii)
(A) such Subsidiary owns an Unencumbered Property and (B) such Subsidiary, or
any other Subsidiary of an Obligor that directly or indirectly owns any stock or
other equity interests in such Subsidiary, has incurred, acquired or suffered to
exist any Debt that is Recourse.
 



          (c)     Each Subsidiary Guaranty or joinder agreement to the
Subsidiary Guaranty, as applicable, delivered by a Subsidiary of the Obligors
under the immediately preceding subsection (b) shall be accompanied by each of
the following: 



 
(i)
a certificate signed by an authorized, responsible officer of the Obligors
making representations and warranties to the effect of those contained in
Sections 5.4, 5.6 and 5.7 hereof, with respect to such Subsidiary and the
Subsidiary Guaranty, as applicable substantially in the form set out in Exhibit
9.5(c);
 
 
(ii)
a certificate of the Secretary (or other appropriate officer) of the Subsidiary
Guarantor as to due authorization, charter documents, board resolutions and the
incumbency of officers substantially in the form set out in Exhibit 9.5(c);
 
 
(iii)
an opinion of counsel (who may be in-house counsel for the Obligors) addressed
to the holders of the Notes satisfactory to the Required Holders, to the effect
that the Subsidiary Guaranty has been duly authorized, executed and delivered by
such additional Subsidiary Guarantor and that the Subsidiary Guaranty
constitutes the legal, valid and binding contract and agreement of such
Subsidiary Guarantor enforceable in accordance with its terms, except as any
enforcement of such terms may be limited by bankruptcy, insolvency, fraudulent
conveyance and similar laws affecting the enforcement of creditors' rights
generally and by general equitable principles;
 
 
(iv)
if an intercreditor agreement would be required at such time under the Bank
Credit Agreement, a counterpart of such intercreditor agreement signed by such
Subsidiary Guarantor (such Intercreditor Agreement being in form and substance
reasonably satisfactory to the Required Holders, the "Intercreditor Agreement");
and
 
 
(v)
if an Intercreditor Agreement is in place, and to the extent not already a party
to an Intercreditor Agreement, a joinder to the Intercreditor Agreement, signed
by each of the holders of Debt of the Obligors which is a beneficiary of a
Guaranty of such Subsidiary Guarantor; and
 



          (d)     The Obligors may request in writing that the holders of
outstanding Notes release, and upon receipt of such request the holders of
outstanding Notes shall release a Subsidiary Guarantor from the Subsidiary
Guaranty so long as:  (i) such Subsidiary Guarantor is not required to be a
party to the Subsidiary Guaranty under Section 9.5(b); (ii) no Default or Event
of Default shall have occurred and be continuing at the time of such request or
the effectiveness of such request; (iii) all of the representations and
warranties of the Obligors contained in Section 5 of this Agreement (other than
representations and warranties which expressly speak as of a different time)
shall be true and correct in all material respects at the time of such request
and at the time of the effectiveness of such request; (iv) the holders of
outstanding Notes shall have received such written request at least ten (10)
Business Days (or such shorter period as may be acceptable to the holders of
outstanding Notes) prior to the requested date of release; and (v) if in
connection with such Subsidiary Guarantor being released and discharged under
any agreement pursuant to which Debt of an Obligor is outstanding, any fee or
other form of consideration is given to any holder of Debt under such agreement
for such release, the holders of the Notes shall receive equivalent
consideration substantially concurrently therewith.  Delivery by the Obligors of
any such request shall constitute a representation by each Obligor that the
matters set forth in the preceding sentence (both as of the date of giving such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.  In the event of any such release, for
purposes of Section 10.9, all Debt of such Subsidiary shall be deemed to have
been incurred concurrently with such release.


Section 9.6.  Management.  Except by reason of death or incapacity, the Obligors
will at all times cause at least two (2) of the Key Management Individuals (as
hereinafter defined) to remain active in the executive and/or operational
management, in their current positions and with their current responsibilities
(or more senior positions with requisite greater responsibilities), of Sovran;
provided, however, if at least two (2) of the Key Management Individuals are not
so active in such positions and with such responsibilities (except by reason of
death or incapacity as aforesaid), then within ninety (90) days of the
occurrence of such event, Sovran shall propose and appoint such individual(s) of
comparable experience, reputation and otherwise reasonably acceptable to the
Required Holders to such position(s) such that, after such appointment, such
acceptable replacement individuals, together with the Key Management Individuals
remaining so active with Sovran in such positions and with such
responsibilities, total at least two (2).  For purposes hereof, "Key Management
Individuals" shall mean and include Robert J. Attea, Kenneth F. Myszka, David L.
Rogers, Paul T. Powell, Andrew J. Gregoire and Edward F. Killeen.


Section 9.7.  Financial Covenants under Principal Lending Facilities. 


          (a)     In the event that (i) at any time, any of the financial
covenants contained in any Principal Lending Facility (the parties hereto
acknowledge and agree that for purposes of this Section 9.7, the term "financial
covenants" shall be deemed to refer to the covenants set forth in Section 10.1
through Section 10.13, inclusive, of the Bank Credit Agreement and Section 10.8
through 10.20, inclusive, of each of the 2011 Note Purchase Agreement and the
2014 Note Purchase Agreement, and any other covenant therein that calculates or
otherwise measures the financial performance of the Obligors and their
Subsidiaries) or the defined terms relevant to such financial covenants are more
restrictive on the Obligors and their Subsidiaries or more beneficial to the
lenders under the Bank Credit Agreement or the holders of the notes issued under
the 2011 Note Purchase Agreement or the 2014 Note Purchase Agreement or (ii) any
additional financial covenant not set forth herein is included in any Principal
Lending Facility, then and in such event the Obligors shall concurrently
therewith provide notice to such effect to each holder of Notes, and the
financial covenants and the defined terms relevant to such financial covenants
set forth herein shall automatically be deemed amended or modified to the same
effect as in such Principal Lending Facility or such additional financial
covenants and the defined terms relevant to such financial covenants shall
automatically be deemed to be incorporated into this Agreement by reference.


          (b)     So long as no Default or Event of Default is then in
existence, any financial covenant incorporated into this Agreement by operation
of Section 9.7(a) (i) shall be deemed automatically amended herein to reflect
any subsequent amendments made to such financial covenant under the applicable
Principal Lending Facility, (ii) shall be deemed automatically waived under this
Agreement at such time (but only for so long) as such financial covenant is
waived under each such Principal Lending Facility and (iii) shall be deemed
automatically deleted from this Agreement at such time as such financial
covenant is deleted or otherwise removed from each such Principal Lending
Facility or such Principal Lending Facility shall be terminated; and in any such
case under clauses (i), (ii) or (iii) above, the Obligors shall promptly (but in
any event within five Business Days after it becomes aware thereof) provide
written notice thereof to the holders of Notes, which notice shall refer
specifically to this Section 9.7(b), shall include a statement that no Default
or Event of Default is then in existence and shall describe in reasonable detail
the relevant waiver, amendment, restatement, modification or deletion of such
financial covenant, it being understood that the failure to deliver any such
notice shall not affect any such waiver, amendment, restatement, modification or
deletion of such financial covenant).


          (c)     In determining whether a breach of any financial covenant
incorporated by reference into this Agreement pursuant to this Section 9.7 shall
constitute an Event of Default, the period of grace (if any) applicable to such
financial covenant in the applicable Principal Lending Facility shall apply. 
Certificates delivered to the holders of Notes pursuant to Section 7.2(a) of
this Agreement shall include the information (including reasonably detailed
calculations) required in order to establish whether the Obligors were in
compliance, during the fiscal period covered by the applicable financial
statements described in such Section 7.2(a), with each financial covenant
incorporated by reference into this Agreement pursuant to this Section 9.7 as
such financial covenant may be waived, amended, restated, modified, deleted or
terminated.


          (d)     Upon the written request of the Obligors or the Required
Holders, the Obligors and the holders of the Notes shall enter into a written
agreement memorializing and acknowledging the incorporation of any financial
covenant (and related definitions) or the amendment, waiver, elimination or
termination thereof, as the case may be.  Any such agreement shall be at the
expense of the Obligors (including, without limitation, the reasonable and
documented fees and expenses of counsel for the holders of the Notes).


          (e)     For the avoidance of doubt, each of the financial covenants in
Section 10 and Events of Default in Section 11 as of the date of this Agreement
(as amended, other than by application of Section 9.7(a)) shall remain in this
Agreement as in effect on the date hereof regardless of whether any financial
covenant is incorporated into, deleted from, or otherwise modified in, this
Agreement.


Section 9.8.  Rating.  Each of Sovran and SALP will at all times ensure that it
has a public rating of its long term unsecured debt from at least one (1) Rating
Agency. 


Section 9.9.  Books and Records.  Each Obligor will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over such Obligor or such Subsidiary, as the case may
be.

Section 10. Negative Covenants.



The Obligors, jointly and severally, covenant that so long as any of the Notes
are outstanding:


Section 10.1.  Restrictions on Debt.  The Obligors may, and may permit their
respective Subsidiaries to, create, incur, assume, guarantee or be or remain
liable for, contingently or otherwise, any Debt other than the specific Debt
which is prohibited under this Section 10.1 and with respect to which each of
the Obligors will not, and will not permit any Subsidiary to, create, incur,
assume, guarantee or be or remain liable for, contingently or otherwise,
singularly or in the aggregate as follows:


          (a)     Intentionally omitted;


          (b)     Debt which would result in a Default or Event of Default under
any provision of this Agreement;


          (c)     An aggregate amount in excess of $5,000,000 at any one time in
respect of taxes, assessments, governmental charges or levies and claims for
labor, materials and supplies for which payment therefor is required to be made
in accordance with the provisions of Section 9.3 and has not been timely made;


          (d)     An aggregate amount in excess of $5,000,000 at any one time in
respect of uninsured judgments or awards, with respect to which the applicable
periods for taking appeals have expired, or with respect to which final and
unappealable judgments or awards have been rendered; and


          (e)     Current unsecured liabilities incurred in the ordinary course
of business, which (i) are overdue for more than sixty (60) days, (ii) exceed
$5,000,000 in the aggregate at any one time, and (iii) are not being contested
in good faith.


The terms and provisions of this Section 10.1 are in addition to, and not in
limitation of, the other covenants set forth in Section 10 of this Agreement.


Notwithstanding anything contained herein to the contrary, the Obligors will
not, and will not permit any Subsidiary to, incur any Debt for borrowed money
which, together with other Debt for borrowed money incurred by any Obligor and
any Subsidiary since the date of the most recent compliance certificate
delivered to the holders of the Notes in accordance with this Agreement, exceeds
$5,000,000 in the aggregate unless the Obligors shall have delivered a
compliance certificate in the form of Exhibit 10.1 hereto to the holders of the
Notes evidencing covenant compliance at the time of delivery of the certificate
and on a pro-forma basis after giving effect to such proposed Debt.


To the extent not already a party to an Intercreditor Agreement, the Obligors
will cause each holder of Debt for borrowed money of the Obligors which is a
beneficiary of a Guaranty by a Subsidiary Guarantor, to sign and deliver to the
holders of Notes a joinder to the Intercreditor Agreement.


Section 10.2.  Restrictions on Liens, Etc.  The Obligors will not, and will not
permit any Subsidiary to: (a) create or incur or suffer to be created or
incurred or to exist any lien, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of such property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Debt or performance of any other obligation in priority to payment of
its general creditors; (c) acquire, or agree or have an option to acquire, any
property or assets upon conditional sale or other title retention or purchase
money security agreement, device or arrangement; (d) suffer to exist for a
period of more than thirty (30) days after the same shall have been incurred any
Debt or claim or demand against it that if unpaid might by law or upon
bankruptcy or insolvency, or otherwise, be given any priority whatsoever over
its general creditors; or (e) sell, assign, pledge or otherwise transfer any
accounts, contract rights, general intangibles, chattel paper or instruments,
with or without recourse (the foregoing items (a) through (e) being sometimes
referred to in this Section 10.2 collectively as "Liens"), provided that the
Obligors and any Subsidiary may create or incur or suffer to be credited or
incurred to exist:



 
(i)
Liens securing taxes, assessments, governmental charges or levies or claims for
labor, material and supplies, the Debt with respect to which is not prohibited
by Section 10.1(c);
 
(ii)
deposits or pledges made in connection with, or to secure payment of, worker's
compensation, unemployment insurance, old age pensions or other social security
obligations; and deposits with utility companies and other similar deposits made
in the ordinary course of business;
 
 
(iii)
Liens (other than affecting the Unencumbered Properties) in respect of judgments
or awards, the Debt with respect to which is not prohibited hereunder;
 
 
(iv)
encumbrances on properties consisting of easements, rights of way, covenants,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord's or lessor's Liens under Leases to which any Obligor,
any Subsidiary Guarantor, or any Subsidiary is a party or bound; purchase
options granted at a price not less than the market value of such property; and
other minor Liens or encumbrances on properties, none of which interferes
materially and adversely with the use of the property affected in the ordinary
conduct of the business of the owner thereof, and which matters (x) do not
individually or in the aggregate have a material adverse effect on the business
of any Obligor, any Subsidiary Guarantor or any of their respective Subsidiaries
or (y) do not make title to such property unmarketable by the conveyance
standards in effect where such property is located;
 
 
(v)
any Leases (excluding Synthetic Leases) entered into good faith with Persons
that are not Affiliates; provided that Leases with Affiliates on market terms
and with monthly market rent payments required to be paid are Permitted Liens;
 
 
(vi)
Liens and other encumbrances or rights of others which exist as of the date of
Closing and are described on Schedule 5.15 and which do not otherwise constitute
a breach of this Agreement; provided that nothing in this clause (vi) shall be
deemed or construed to permit an Unencumbered Property to be subject to a Lien
to secure Debt;
 
 
(vii)
as to Real Estate which is acquired after the date of this Agreement, Liens and
other encumbrances or rights of others which exist on the date of acquisition
and which do not otherwise constitute a breach of this Agreement; provided that
nothing in this clause (vii) shall be deemed or construed to permit an
Unencumbered Property to be subject to a Lien to secure Debt;
 
 
(viii)
Liens affecting the Unencumbered Properties in respect of judgments or awards
that have been in force for less than the applicable period for taking an
appeal, so long as execution is not levied thereunder or in respect of which, at
the time, a good faith appeal or proceeding for review is being prosecuted, and
in respect of which a stay of execution shall have been obtained pending such
appeal or review; provided that the Obligors shall have obtained a bond or
insurance with respect thereto to the Required Holders' reasonable satisfaction,
and, provided further, such Lien does not constitute a Disqualifying
Environmental Event, a Disqualifying Building Event or a Disqualifying Legal
Event;
 
 
(ix)
Liens securing Debt for the purchase price of capital assets (other than Real
Estate but including Debt in respect of Capitalized Leases for equipment and
other equipment leases) to the extent not otherwise prohibited by Section 10.1;
and
 
 
(x)
other Liens (other than affecting the Unencumbered Properties) which do not
otherwise result in a Default or Event of Default under this Agreement; provided
that notwithstanding the foregoing, neither any Obligor nor any Subsidiary shall
in any event secure any Debt outstanding under any Principal Lending Facility or
under Sovran's existing private placement note purchase agreements within the
provisions of this Section 10.2(x) unless concurrently therewith such Obligor or
such Subsidiary shall equally and ratably secure the Notes upon terms and
conditions reasonably satisfactory to the Required Holders. 
 



Notwithstanding the foregoing provisions of this Section 10.2, the failure of
any Unencumbered Property to comply with the covenants set forth in this
Section 10.2 shall result in such Unencumbered Property's disqualification as
Unencumbered Property under this Agreement, but such disqualification shall not
by itself constitute a Default or Event of Default, unless such disqualification
causes a Default or an Event of Default under another provision of this
Agreement.


Section 10.3.  Restrictions on Investments.  The Obligors will not, and will not
permit any Subsidiary to, make or permit to exist or to remain outstanding any
Investment except Investments in:


          (a)     marketable direct or guaranteed obligations of the United
States of America that mature within one (1) year from the date of purchase;


          (b)     demand deposits, certificates of deposit, bankers acceptances
and time deposits of United States banks having total assets in excess of
$1,000,000,000;


          (c)     securities commonly known as "commercial paper" issued by a
corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than "P 1" if rated by Moody's, not less than
"A1" if rated by S&P and not less than "F1" if rated by Fitch;


          (d)     Investments existing on the date of Closing and listed on
Schedule 10.3 hereto;


          (e)     so long as no Default or Event of Default has occurred and is
continuing or would occur after giving effect thereto, acquisitions of Real
Estate consisting of self storage facilities, warehouses and mini-warehouses and
the equity of Persons whose primary operations consist of the ownership,
development, operation and management of self storage facilities, warehouses and
mini-warehouses; provided, however that (i) the Obligors shall not, and shall
not permit any Subsidiary to, acquire any such Real Estate without the prior
written consent of the Required Holders if the environmental investigation for
such Real Estate determines that the potential environmental remediation costs
and other environmental liabilities associated with such Real Estate exceed
$200,000; and (ii) the Obligors shall not permit any of their Subsidiaries which
is not a Subsidiary Guarantor, or which does not become a Subsidiary Guarantor,
or which is not a Qualified Subsidiary, to acquire any Unencumbered Property,
and in all cases such Subsidiary Guarantor or Qualified Subsidiary shall be a
wholly owned Subsidiary of SALP or Sovran;


          (f)     any Investments now or hereafter made in any Subsidiary;


          (g)     Investments in respect of (1) equipment, inventory and other
tangible personal property acquired in the ordinary course of business,
(2) current trade and customer accounts receivable for services rendered in the
ordinary course of business and payable in accordance with customary trade
terms, (3) advances to employees for travel expenses, drawing accounts and
similar expenditures, and (4) prepaid expenses made in the ordinary course of
business;


          (h)     any other Investments made in the ordinary course of business
and consistent with past business practices in an aggregate amount not to exceed
$20,000,000 outstanding at any time;


          (i)     interest rate hedges in connection with Debt;


          (j)     shares of so-called "money market funds" registered with the
SEC under the Investment Company Act of 1940 which maintain a level per-share
value, invest principally in marketable direct or guaranteed obligations of the
United States of America and agencies and instrumentalities thereof, and have
total assets in excess of $50,000,000;


          (k)     Investments consisting of Distributions permitted under
Section 10.7(a) hereof; and


          (l)     Investments consisting of the Sovran Treasury Stock not to
exceed 25% (by value) of the consolidated assets of Sovran, for purposes of
Regulations U and X of the Board of Governors of the Federal Reserve System. 
For the avoidance of doubt, Sovran Treasury Stock shall not be deemed to
constitute an asset of the Obligors for any other purpose hereunder.


Section 10.4.  Merger, Consolidation and Disposition of Assets.  The Obligors
will not, and will not permit any Subsidiary to:


          (a)     Become a party to any merger, consolidation or reorganization
without the prior written consent of the Required Holders, except that so long
as no Default or Event of Default has occurred and is continuing, or would occur
after giving effect thereto, the merger, consolidation or reorganization of one
or more Persons with and into any Obligor or any Subsidiary shall be permitted
if such action is not hostile, such Obligor or such Subsidiary, as the case may
be, is the surviving entity and such merger, consolidation or reorganization
does not cause a breach of Section 9.6; provided that for any such merger,
consolidation or reorganization (other than (w) the merger or consolidation of
one or more Subsidiaries of SALP with and into SALP, (x) the merger or
consolidation of two or more Subsidiaries of SALP, (y) the merger or
consolidation of one or more Subsidiaries of Sovran with and into Sovran, or (z)
the merger or consolidation of two or more Subsidiaries of Sovran), the Obligors
shall provide to the holders of Notes a statement in the form of Exhibit 10.4(a)
hereto signed by the chief financial officer or treasurer of the Obligors and
setting forth in reasonable detail computations evidencing compliance with the
covenants contained in Section 10 hereof and certifying that no Default or Event
of Default has occurred and is continuing, or would occur and be continuing
after giving effect to such merger, consolidation or reorganization and all
liabilities, fixed or contingent, pursuant thereto;


          (b)     Sell, transfer or otherwise dispose of (collectively and
individually, "Sell" or a "Sale") or grant a Lien to secure Debt (a "Debt Lien")
on any of its now owned or hereafter acquired assets without obtaining the prior
written consent of the Required Holders except for:



 
(i)
the Sale of or granting of a Debt Lien on any Unencumbered Property so long as
no Default or Event of Default has then occurred and is continuing, or would
occur and be continuing after giving effect to such Sale or Debt Lien; provided,
that prior to any Sale of any Unencumbered Property or the granting of a Debt
Lien on any Unencumbered Property under this clause (i), the Obligors shall
provide to the holders of Notes a statement in the form of Exhibit 10.4(b)
hereto signed by the chief financial officer or treasurer of the Obligors and
setting forth in reasonable detail computations evidencing compliance with the
covenants contained in Section 10 hereof and certifying that no Default or Event
of Default has occurred and is continuing, or would occur and be continuing
after giving effect to such proposed Sale or Debt Lien and all liabilities,
fixed or contingent, pursuant thereto; and
 
 
(ii)
the Sale of or the granting of a Debt Lien on any of its now owned or hereafter
acquired assets (other than any Unencumbered Property) so long as no Event of
Default has then occurred and is continuing and no Default or Event of Default
would occur and be continuing after giving effect to such Sale or Debt Lien and
all other Sales (to be) made and Debt Liens (to be) granted under this clause
(ii); provided, that (x) if such Sale or Debt Lien is made or granted under this
clause (ii) while a Default is continuing, such Sale or Debt Lien (together with
other Sales and Debt Liens under this clause (ii)) cures (or would cure) such
Default before it becomes an Event of Default, (y) if multiple Sales or
grantings of Debt Liens are undertaken pursuant to the foregoing subclause (x)
to cure a Default, the Obligors shall apply the net proceeds of each such Sale
or Debt Lien remaining after application to such cure to the repayment of the
Notes in accordance with Section 8.2 hereof until such Default has been fully
cured, and (z) prior to the Sale of any asset or the granting of a Debt Lien on
any asset under this clause (ii), the Obligors shall provide to the holders of
the Notes a statement in the form of Exhibit 10.4(b) hereto signed by the chief
financial officer or treasurer of the Obligors and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in
Section 10 hereof and certifying that no Default or Event of Default would occur
and be continuing after giving effect to all such proposed Sales or Debt Liens
and all liabilities, fixed or contingent, pursuant thereto.



Section 10.5.  Sale and Leaseback.  The Obligors will not, and will not permit
any Subsidiary to, enter into any arrangement, directly or indirectly, whereby
any Obligor or any Subsidiary shall sell or transfer any property owned by it in
order then or thereafter to lease such property.


Section 10.6.  Compliance with Environmental Laws.  The Obligors will not, and
will not permit any Subsidiary to, do any of the following:  (a) use any of the
Real Estate or any portion thereof as a facility for the handling, processing,
storage or disposal of Hazardous Substances except for quantities of Hazardous
Substances used in the ordinary course of business and in compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in full compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in full
compliance with Environmental Laws, or (d) conduct any activity at any Real
Estate or use any Real Estate in any manner so as to cause a Release or a
violation of any Environmental Law; provided that a breach of this covenant
shall result in the exclusion of the affected Real Estate from the calculation
of the covenants set forth in Section 10, but shall only constitute an Event of
Default under Section 11(c) hereof if such breach has a Material Adverse Effect.


Section 10.7.  Distributions. 


          (a)     The Obligors will not in any period of four (4) consecutive
completed fiscal quarters make (i) any Distributions in such period in excess of
95% of Funds from Operations for such period, or (ii) any Distributions during
any period when any Default or Event of Default has occurred and is continuing;
provided, however, that the Obligors may at all times make Distributions to the
extent (after taking into account all available funds of Sovran from all other
sources) required in order to enable Sovran to continue to qualify as a REIT;
and provided further that, subject to the requirements Section 10.3(l), the
Obligors will not at any time from the date of this Agreement through the
maturity date of the Notes make Distributions in connection with the purchase,
redemption or retirement of capital stock of Sovran that exceed (x) $10,000,000
in the aggregate in any fiscal quarter, (y) $20,000,000 in the aggregate in any
fiscal year or (z) the sum of $50,000,000 plus an amount equal to 12 1/2% of the
Net Cash Proceeds to Sovran resulting from the sale of any equity securities of
Sovran in the aggregate from the date of Closing through the maturity date of
the Notes.  Such repurchased Sovran capital stock shall be then held by Sovran
as Sovran treasury stock, reissued, or cancelled.


          (b)     Sovran will not, during any period when any Default or Event
of Default has occurred and is continuing, make any Distributions in excess of
the Distributions required to be made by Sovran in order to maintain its status
as a REIT.


Section 10.8.  Leverage Ratio.  As at the end of any fiscal quarter and any
other date of measurement, the Obligors shall not permit the Leverage Ratio to
exceed 60%.


Section 10.9.  Priority Debt.  As at the end of any fiscal quarter and any other
date of measurement, the Obligors shall not permit Priority Debt to exceed 35%
of Gross Asset Value.


Section 10.10.  Consolidated Tangible Net Worth.  As at the end of any fiscal
quarter and any other date of measurement, the Obligors shall not permit
Consolidated Tangible Net Worth to be less than the sum of (a) $1,200,000,000,
plus (b) 80% of the sum of (i) the Net Cash Proceeds received by Sovran in
connection with any offering of stock in Sovran and (ii) the aggregate value of
operating units issued by SALP in connection with asset or stock acquisitions
(valued at the time of issuance by reference to the terms of the agreement
pursuant to which such units are issued), in each case after December 10, 2014,
and on or prior to the date such determination of Consolidated Tangible Net
Worth is made.


Section 10.11.  Debt Service and Fixed Charge Coverages. 


          (a)     As at the end of any fiscal quarter and any other date of
measurement, the Obligors shall not permit Consolidated Adjusted EBITDA for the
two (2) most recent, complete, consecutive fiscal quarters to be less than two
(2.0) times the difference between Consolidated Fixed Charges and Preferred
Dividends for the two (2) most recent, complete, consecutive fiscal quarters.


          (b)     As at the end of any fiscal quarter and any other date of
measurement, the Obligors shall not permit Consolidated Adjusted EBITDA for the
two (2) most recent, complete, consecutive fiscal quarters to be less than one
and one half (1.50) times Consolidated Fixed Charges for the two (2) most recent
complete, consecutive fiscal quarters.


Section 10.12.  Unimproved Land.  As at the end of any fiscal quarter and any
other date of measurement, the Obligors shall not permit the book value of
Unimproved Land to exceed 10% of Gross Asset Value.


Section 10.13.  Construction-in-Process.  As at the end of any fiscal quarter
and any other date of measurement, the Obligors shall not permit the aggregate
Budgeted Project Costs of all Construction-in-Process to exceed 10% of Gross
Asset Value.


Section 10.14.  Promissory Notes.  As at the end of any fiscal quarter and any
other date of measurement, the Obligors shall not permit the book value of Debt
of third parties to the Obligors or their Subsidiaries or the pro-rata share
allocable to Partially-Owned Entities for borrowed money or other liquid or
liquifiable obligations, whether secured or unsecured, to exceed 10% of Gross
Asset Value.


Section 10.15.  Unimproved Land, Construction-in-Process and Notes.  As at the
end of any fiscal quarter and any other date of measurement, the Obligors shall
not permit (a) the sum of (i) the book value of Unimproved Land, plus (ii) the
aggregate Budgeted Project Costs of all Construction-in-Process, plus (iii) the
book value of Debt of third parties to the Obligors or their Subsidiaries or the
pro-rata share allocable to Partially-Owned Entities for borrowed money or other
liquid or liquifiable obligations, whether secured or unsecured, to exceed (b)
20% of Gross Asset Value.


Section 10.16.  Joint Venture Ownership Interest.  As at the end of any fiscal
quarter and any other date of measurement, the Obligors shall not permit Joint
Venture Ownership Interest Value to exceed 20% of Gross Asset Value.
Section 10.17.                                      Intentionally Omitted.


Section 10.18.  Unsecured Debt.  As at the end of any fiscal quarter or other
date of measurement, the Obligors shall not permit Consolidated Unsecured Debt
to exceed 60% of aggregate Capitalized Unencumbered Property Value for all
Unencumbered Properties.  For purposes of this calculation, to the extent that
the aggregate Capitalized Unencumbered Property Value attributable to
Unencumbered Properties subject to a Ground Lease exceeds 10% of the Capitalized
Unencumbered Property Value for all Unencumbered Properties, such excess shall
be excluded.


Section 10.19.  Unencumbered Property Debt Service Coverage.  As at the end of
any fiscal quarter or other date of measurement, the Obligors shall not permit
the aggregate Adjusted Unencumbered Property NOI for all Unencumbered Properties
for the two (2) most recent, complete, consecutive fiscal quarters to be less
than two (2) times Consolidated Unsecured Debt Service Charges.  For purposes of
this calculation, to the extent that the aggregate Adjusted Unencumbered
Property NOI attributable to Unencumbered Properties subject to a Ground Lease
exceeds 10% of the Adjusted Unencumbered Property NOI for all Unencumbered
Properties, such excess shall be excluded.


Section 10.20.  Covenant Calculations. 


          (a)     For purposes of the calculations to be made pursuant to
Sections 10.8 through 10.19 (and the defined terms relevant thereto, including,
without limitation, those relating to fixed charges or "debt service"),
references to Debt or liabilities of the Obligors shall mean Debt or liabilities
(including, without limitation, Consolidated Total Liabilities) of the Obligors,
plus (but without double-counting):



 
(i)
all Debt or liabilities of the Operating Subsidiaries, the Subsidiary Guarantors
and any other Subsidiary (excluding any such Debt or liabilities owed to the
Obligors or any Subsidiary Guarantor),
 
 
(ii)
all Debt or liabilities of each unconsolidated Partially-Owned Entity (including
Capitalized Leases), but only to the extent, if any, that said Debt or liability
(or a portion thereof) is Recourse to any of the Obligors or their respective
Subsidiaries or any of their respective assets (other than their respective
interests in such Partially-Owned Entity), and
 
 
(iii)
Debt or liabilities of each unconsolidated Partially-Owned Entity to the extent
of the pro‑rata share of such Debt or liability allocable to any of the Obligors
or their respective Subsidiaries, if the Debt or liability of such
Partially‑Owned Entity (or a portion thereof) is Without Recourse to such Person
or its assets (other than its interest in such Partially-Owned Entity).
 



          (b)     For purposes of Sections 10.8 through 10.19 hereof,
Consolidated Adjusted EBITDA and Adjusted Unencumbered Property NOI (and all
defined terms and calculations using such terms) shall be adjusted to (i) deduct
the actual results of any Real Estate disposed of by an Obligor or any of their
respective Subsidiaries during the relevant fiscal period, and (ii) include the
pro forma results of any Real Estate acquired by an Obligor or any of their
respective Subsidiaries during the relevant fiscal period, with such pro forma
results being calculated by (x) using the Obligors' pro forma projections for
such acquired property, on a basis consistent with Article 11 of Regulation S-X
under the Securities Act, if such property has been owned by an Obligor or any
of their respective Subsidiaries for less than one complete fiscal quarter or
(y) using the actual results for such acquired property and adjusting such
results for the appropriate period of time required by the applicable financial
covenant, if such property has been owned by an Obligor or any of their
respective Subsidiaries for at least one complete fiscal quarter.


          (c)     For purposes of Sections 10.8 through 10.19 hereof,
Consolidated Adjusted EBITDA (and the defined terms and calculations using such
term) shall be adjusted, to the extent applicable, to include the pro rata share
of results attributable to the Obligors from unconsolidated Subsidiaries of the
Obligors and their respective Subsidiaries and from unconsolidated
Partially-Owned Entities.


Section 10.21.  Nature of Business.  The Obligors will not, and will not permit
any Subsidiary to, engage in any business, if, as a result, when taken as a
whole, the general nature of the business of the Obligors and their Subsidiaries
would be substantially changed from the general nature of the business of the
Obligors and their Subsidiaries on the date of this Agreement.


Section 10.22.  Transactions with Affiliates.  The Obligors will not, and will
not permit any Subsidiary to, enter into, directly or indirectly, any
transaction or Material group of related transactions (including, without
limitation, the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than an Obligor or a
Subsidiary Guarantor), except in the ordinary course and pursuant to the
reasonable requirements of such Obligor's or such Subsidiary's business and upon
fair and reasonable terms no less favorable to such Obligor or such Subsidiary
than would be obtainable in a comparable arm's-length transaction with a Person
not an Affiliate. 


Section 10.23.  Terrorism Sanctions Regulations.  The Obligors will not, and
will not permit any Controlled Entity to (i) become a Blocked Person or (ii)
have any investments in, or knowingly (as such term is defined in Section 101(6)
of CISADA) engage in any dealings or transactions with, any Blocked Person.

Section 11. Events of Default.



An "Event of Default" shall exist if any of the following conditions or events
shall occur and be continuing:


          (a)     the Obligors default in the payment of any principal or
Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or


          (b)     the Obligors default in the payment of any interest on any
Note for more than five Business Days after the same becomes due and payable; or


          (c)     the Obligors default in the performance of or compliance with
the terms of Section 7.1(d) or any term contained in Section 10; or


          (d)     the Obligors default in the performance of or compliance with
any term contained herein (other than those referred to in paragraphs (a), (b)
and (c) of this Section 11), or any Subsidiary Guarantor defaults in the
performance of or compliance with any term contained in any Subsidiary Guaranty,
and, in any such case, such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Obligors receiving written notice of such default from any holder
of a Note (any such written notice to be identified as a "notice of default" and
to refer specifically to this paragraph (d) of Section 11); or


          (e)     except as provided in Section 9.5(d), for any reason any
provision of any Subsidiary Guaranty ceases to be in full force and effect,
including, without limitation, a determination by any Governmental Authority
that any Subsidiary Guaranty is invalid, void or unenforceable and which, in
each case, could reasonably be expected to have a Material Adverse Effect, or
any Subsidiary Guarantor shall contest or deny in writing the enforceability of
any of its obligations under any Subsidiary Guaranty; or


          (f)     any representation or warranty made in writing by or on behalf
of an Obligor or by any officer of an Obligor in this Agreement or by any
Subsidiary Guarantor in any Subsidiary Guaranty or by any of their respective
officers in any writing furnished in connection with the transactions
contemplated hereby or thereby proves to have been false or incorrect in any
material respect on the date as of which made; or


          (g)     (i) either Obligor or any Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Debt other than the Notes that
is outstanding in an aggregate principal amount in excess of the Debt Threshold
beyond any period of grace provided with respect thereto, or (ii) either Obligor
or any Subsidiary is in default in the performance of or compliance with any
material term of any instrument, mortgage, indenture or other agreement relating
to any Debt other than the Notes in an aggregate principal amount in excess of
the Debt Threshold or any other condition exists, and as a consequence of such
default or condition such Debt has become, or has been declared (or one or more
Persons are entitled to declare such Debt to be), due and payable before its
stated maturity or before its regularly scheduled dates of payment, or (iii) as
a consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Debt to convert such Debt
into equity interests or the exercise by either Obligor or any Subsidiary of a
contractual right to prepay such Debt), either Obligor or any Subsidiary has
become obligated to purchase or repay Debt other than the Notes before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least the Debt Threshold; or


          (h)     either Obligor or any Subsidiary (i) is generally not paying,
or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or


          (i)     a court or governmental authority of competent jurisdiction
enters an order appointing, without consent by either Obligor or any Subsidiary,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of either Obligor or any Subsidiary, or any such
petition shall be filed against either Obligor or any Subsidiary and such
petition shall not be dismissed within 60 days; or


          (j)     a final judgment or judgments for the payment of money
aggregating in excess of $5,000,000 are rendered against one or more of the
Obligors and their Subsidiaries and which judgments are not, within 60 days
after entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or


          (k)     if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under Section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified either
Obligor or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate "amount of unfunded benefit liabilities"
(within the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $1,000,000, (iv) either
Obligor or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (v) either
Obligor or any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi)
either Obligor or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of either Obligor or any Subsidiary thereunder; and
any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or


          (l)     any breach of any financial covenant incorporated by reference
into this
Agreement pursuant to Section 9.7 beyond any period of grace provided with
respect thereto in the applicable Principal Lending Facility.


As used in Section 11(k), the terms "employee benefit plan" and "employee
welfare benefit plan" shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

Section 12. Remedies on Default, Etc.



Section 12.1.  Acceleration. 


          (a)     If an Event of Default with respect to either Obligor
described in paragraph (h) or (i) of Section 11 (other than an Event of Default
described in clause (i) of paragraph (h) or described in clause (vi) of
paragraph (h) by virtue of the fact that such clause encompasses clause (i) of
paragraph (h)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.


          (b)     If any other Event of Default has occurred and is continuing,
the Required Holders may at any time at its or their option, by notice or
notices to the Obligors, declare all the Notes then outstanding to be
immediately due and payable.


          (c)     If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing, any holder or holders of Notes at the
time outstanding affected by such Event of Default may at any time, at its or
their option, by notice or notices to the Obligors, declare all the Notes held
by such holder or holders to be immediately due and payable.


Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Obligors
acknowledge, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Obligors, in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.


Section 12.2.  Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.


Section 12.3.  Rescission.  At any time after any Notes have been declared due
and payable pursuant to clause (b) or (c) of Section 12.1, the Required Holders,
by written notice to the Obligors, may rescind and annul any such declaration
and its consequences if (a) the Obligors have paid all overdue interest on the
Notes, all principal of and Make-Whole Amount, if any, on any Notes that are due
and payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the Notes
at the Default Rate, (b) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and (c)
no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to any Notes.  No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Default or
impair any right consequent thereon.


Section 12.4.  No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder's rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any Note upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Obligors under Section 15, the Obligors will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, the reasonable
attorneys' fees, expenses and disbursements for the holders as set forth in
Section 15.

Section 13. Registration; Exchange; Substitution of Notes.



Section 13.1.  Registration of Notes.  The Obligors shall keep at the principal
executive office of Sovran a register for the registration and registration of
transfers of Notes.  The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Obligors shall not be affected by any notice or knowledge to the
contrary.  The Obligors shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor a complete and correct
copy of the names and addresses of all registered holders of Notes.


Section 13.2.  Transfer and Exchange of Notes.  Upon surrender of any Note at
the principal executive office of Sovran for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or its attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such Note or part
thereof), the Obligors shall execute and deliver not more than 5 Business Days
following surrender of such Note, at the Obligors' expense (except as provided
below), one or more new Notes (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note.  Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of Exhibit 1. 
Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Obligors may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000.  Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.


Section 13.3.  Replacement of Notes.  Upon receipt by the Obligors of evidence
reasonably satisfactory to them of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and


          (a)     in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it (provided that if the holder of such Note is, or
is a nominee for, an original Purchaser or another holder of a Note with a
minimum net worth of at least $50,000,000, such Person's own unsecured agreement
of indemnity shall be deemed to be satisfactory), or


          (b)     in the case of mutilation, upon surrender and cancellation
thereof,


the Obligors at their own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

Section 14. Payments on Notes.



Section 14.1.  Place of Payment.  Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York at the principal office of the Obligors in
such jurisdiction.  The Obligors may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Obligors in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.


Section 14.2.  Home Office Payment.  So long as any Purchaser or such
Purchaser's nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Obligors
will pay all sums becoming due on such Note for principal, Make-Whole Amount, if
any, and interest by the method and at the address specified for such purpose
for such Purchaser on Schedule A hereto or, by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Obligors in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Obligors made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to Sovran at
its principal executive office or at the place of payment most recently
designated by the Obligors pursuant to Section 14.1.  Prior to any sale or other
disposition of any Note held by any Purchaser or such Person's nominee, such
Person will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Obligors in exchange for a new Note or Notes pursuant
to Section 13.2.  The Obligors will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any
Note.

Section 15. Expenses, Etc.



Section 15.1.   Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Obligors will pay all costs and
expenses (including reasonable attorneys' fees of one special counsel for the
Purchasers and, if reasonably required, local or other counsel) incurred by the
Purchasers and the holders of Notes in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Notes or any Subsidiary Guaranty (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, the Notes or any
Subsidiary Guaranty or in responding to any subpoena or other legal process or
informal investigative demand by any Governmental Authority issued in connection
with this Agreement, the Notes or any Subsidiary Guaranty, or by reason of being
a holder of any Note, (b) the costs and expenses, including financial advisors'
fees, incurred in connection with the insolvency or bankruptcy of an Obligor or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes, or by any Subsidiary
Guaranty, and (c) the reasonable cost and expenses incurred in connection with
the initial filing of this Agreement, all related documents and financial
information, all subsequent annual and interim filings of documents and
financial information related hereto with the Securities Valuation Office of the
National Association of Insurance Commissioners or any successor organization
succeeding to the authority thereof.  The Obligors will pay, and will save each
Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses if any, of brokers and finders (other than those
retained by the Purchasers).


Section 15.2.  Survival.  The obligations of the Obligors under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Notes or any Subsidiary Guaranty,
and the termination of this Agreement or any Subsidiary Guaranty.

Section 16. Survival of Representations and Warranties; Entire Agreement.



All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of the Obligors
pursuant to this Agreement or any Subsidiary Guaranty shall be deemed
representations and warranties of the Obligors under this Agreement.  Subject to
the preceding sentence, this Agreement, the Notes and any Subsidiary Guaranty
embody the entire agreement and understanding between the Purchasers, the
Obligors and the Subsidiary Guarantors and supersede all prior agreements and
understandings relating to the subject matter hereof.

Section 17. Amendment and Waiver.



Section 17.1.  Requirements.  This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors and the Required Holders, except that (i) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any holder of Notes unless
consented to by such holder of Notes in writing, and (ii) no such amendment or
waiver may, without the written consent of all of the holders of Notes at the
time outstanding affected thereby, (A) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest or of the Make-Whole Amount on, the
Notes, (B) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or (C)
amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.


Section 17.2.  Solicitation of Holders of Notes.


          (a)     Solicitation.  The Obligors will provide each holder of the
Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or the Notes.  The Obligors will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.


          (b)     Payment.  The Obligors will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security, to any holder of Notes as
consideration for or as an inducement to the entering into by such holder of
Notes of any waiver or amendment of any of the terms and provisions hereof or
any Subsidiary Guaranty unless such remuneration is concurrently paid, or
security is concurrently granted, on the same terms, ratably to each holder of
Notes then outstanding even if such holder did not consent to such waiver or
amendment.


Section 17.3.  Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Obligors
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the
Obligors and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note.  As used herein, the term "this Agreement" and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.


Section 17.4.  Notes Held by Obligors, Etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Obligors or any of their Affiliates shall be deemed not
to be outstanding.

Section 18. Notices.



Except as provided in Section 7.4, all notices and communications provided for
hereunder shall be in writing and sent (a) by telefacsimile if the sender on the
same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), or (b) by a recognized overnight delivery
service (with charges prepaid).  Any such notice must be sent:



 
(i)
if to a Purchaser or such Purchaser's nominee, to such Purchaser or such
Purchaser's nominee at the address specified for such communications in Schedule
A to this Agreement, or at such other address as such Purchaser or such
Purchaser's nominee shall have specified to the Obligors in writing pursuant to
this Section 18;
 
 
(ii)
if to any other holder of any Note, to such holder at such address as such other
holder shall have specified to the Obligors in writing pursuant to this
Section 18, or
 
 
(iii)
if to the Obligors, to Sovran at its address set forth at the beginning hereof
to the attention Andrew J. Gregoire, Chief Financial Officer, with a copy to
Deborah A. Doxey, Esq., Phillips Lytle LLP, One Canalside, 125 Main Street,
Buffalo, New York 14203, or at such other address as the Obligors shall have
specified to the holder of each Note in writing. 
 

Notices under this Section 18 will be deemed given only when actually received. 

Section 19. Reproduction of Documents.



This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by each Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to each Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced.  The Obligors agree and
stipulate that, to the extent permitted by applicable law, any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by such Purchaser in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence.  This Section 19
shall not prohibit the Obligors or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction. 

Section 20. Confidential Information.



For the purposes of this Section 20, "Confidential Information" means
information delivered to any Purchaser by or on behalf of the Obligors or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Obligors or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser's behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Obligors or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser's directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser's Notes),
(ii) such Purchaser's financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which such Purchaser sells or offers to
sell such Note or any part thereof or any participation therein (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 20), (v) any Person from which such
Purchaser offers to purchase any security of an Obligor (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser's investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser's Notes, this Agreement and any Subsidiary Guaranty.  Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement.  On reasonable request by the Obligors in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Obligors embodying the provisions of this Section 20. 


In the event that as a condition to receiving access to information relating to
the Obligors or their Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
Syndtrak, another secure website, a secure virtual workspace or otherwise) which
is different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Obligors, this Section 20
shall supersede any such other confidentiality undertaking.

Section 21. Substitution of Purchaser.



Each Purchaser shall have the right to substitute any one of such Purchaser's
Affiliates as the purchaser of the Notes that such Purchaser has agreed to
purchase hereunder, by written notice to the Obligors, which notice shall be
signed by both such Purchaser and such Purchaser's Affiliate, shall contain such
Affiliate's agreement to be bound by this Agreement and shall contain a
confirmation by such Affiliate of the accuracy with respect to it of the
representations set forth in Section 6.  Upon receipt of such notice, wherever
the word "Purchaser" is used in this Agreement (other than in this Section 21),
such word shall be deemed to refer to such Affiliate in lieu of such Purchaser. 
In the event that such Affiliate is so substituted as a purchaser hereunder and
such Affiliate thereafter transfers to such Purchaser all of the Notes then held
by such Affiliate, upon receipt by the Obligors of notice of such transfer,
wherever the word "Purchaser" is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to such Purchaser, and such Purchaser shall have all the rights of
an original holder of the Notes under this Agreement.

Section 22. Miscellaneous.



Section 22.1.  Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not. 


Section 22.2.  Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.


Section 22.3.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other
jurisdiction. 


Section 22.4.  Construction.  Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant.  Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.


Section 22.5.  Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP.  Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. 


For purposes of determining compliance with the covenants contained in this
Agreement, any election by the Obligors to measure any financial liability using
fair value (as permitted by Accounting Standards Codification Topic
No. 825-10-25 – Fair Value Option or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.


Section 22.6.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.


Section 22.7.  Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice‑of‑law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.


Section 22.8.  Jurisdiction and Process; Waiver of Jury Trial. 


          (a)     Each Obligor irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement or the Notes.  To the fullest extent permitted
by applicable law, each Obligor irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.


          (b)     Each Obligor consents to process being served by or on behalf
of any holder of Notes in any suit, action or proceeding of the nature referred
to in Section 22.8(a) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. 
Each Obligor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it. 
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.


          (c)     Nothing in this Section 22.8 shall affect the right of any
holder of a Note to serve process in any manner permitted by law, or limit any
right that the holders of any of the Notes may have to bring proceedings against
any Obligor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.


          (d)     The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, the Notes or any other document
executed in connection herewith or therewith.
*     *     *     *     *

--------------------------------------------------------------------------------

The execution hereof by the Purchasers shall constitute a contract among the
Obligors and the Purchasers for the uses and purposes hereinabove set forth. 
This Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.



 
Very truly yours,
 
SOVRAN SELF STORAGE, INC.
 
 
 
By:            /s/ Andrew J. Gregoire                    
          Name:  Andrew J. Gregoire
          Title:  Chief Financial Officer
 
 
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
 
By:              /s/ Andrew J. Gregoire                  
          Name:  Andrew J. Gregoire
          Title:  Chief Financial Officer
 






--------------------------------------------------------------------------------



This Agreement is hereby accepted and agreed to as of the date thereof.



 
TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
 
 
By:         /s/ Chris Miller                                 
          Name:  Chris Miller
          Title:  Director
 










--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date thereof.



 
THRIVENT FINANCIAL FOR LUTHERANS
 
 
By:      /s/ Christopher Patton                           
          Name:  Christopher Patton
          Title:  Managing Director
 
 






--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date thereof.



 
METROPOLITAN LIFE INSURANCE COMPANY
 
METLIFE INSURANCE COMPANY USA
By:  Metropolitan Life Insurance Company,
        its Investment Manager
 
 
 
By:      /s/ John A. Wills                                   
          Name:  John A. Wills
          Title:  Managing Director
 
 








--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date thereof.



 
MINNESOTA LIFE INSURANCE COMPANY
ALLIANCE UNITED INSURANCE COMPANY
AMERICAN REPUBLIC INSURANCE COMPANY
BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
POLISH NATIONAL ALLIANCE OF THE U.S. OF N.A.
CATHOLIC LIFE INSURANCE
DEARBORN NATIONAL LIFE INSURANCE COMPANY
GLEANER LIFE INSURANCE SOCIETY
UNITED INSURANCE COMPANY OF AMERICA
UNITY FINANCIAL LIFE INSURANCE COMPANY
CATHOLIC UNITED FINANCIAL
 
By:  Advantus Capital Management, Inc.
 
 
 
By:      /s/ Gregory Ortquist                                               
          Name:  Gregory Ortquist
          Title:  Vice President
 
 




--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date thereof.



 
TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY
 
By:  AEGON USA Investment Management,
        LLC, its investment manager
 
 
 
By:        /s/ Josh Prieskorn                                 
          Name:  Josh Prieskorn
          Title:  Vice President
 
 
 
TRANSAMERICA LIFE (BERMUDA) LTD
 
By:  AEGON USA Investment Management,
        LLC, its investment manager
 
 
 
By:        /s/ Josh Prieskorn                                
          Name:  Josh Prieskorn
          Title:  Vice President
 








--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date thereof.



 
THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
 
 
 
By:         /s/ Barry Scheinholtz                          
          Name:  Barry Scheinholtz
          Title:  Senior Director
 
 












--------------------------------------------------------------------------------

 
Schedule A
(to Note Purchase Agreement)

Information Relating to Purchasers


 
Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Boulevard
Charlotte, North Carolina 28262
Series F
$50,000,000





[PAYMENT INFORMATION OMITTED]









--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Thrivent Financial for Lutherans
625 Fourth Avenue South
Minneapolis, MN  55415
Series F
$50,000,000







[PAYMENT INFORMATION OMITTED]



--------------------------------------------------------------------------------



Name and Address of Purchaser
Principal Amount and Series of Notes to be Purchased
Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York  10036
Series F
$7,700,000





[PAYMENT INFORMATION OMITTED]





--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York  10036
Series F
$7,700,000







[PAYMENT INFORMATION OMITTED]







--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York  10036
Series F
$11,900,000







[PAYMENT INFORMATION OMITTED]







--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York  10036
Series F
$7,700,000





[PAYMENT INFORMATION OMITTED]



--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Minnesota Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$8,500,000







[PAYMENT INFORMATION OMITTED]



--------------------------------------------------------------------------------





Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Alliance United Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$2,000,000







[PAYMENT INFORMATION OMITTED]





--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
American Republic Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$2,000,000





[PAYMENT INFORMATION OMITTED]









--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Blue Cross and Blue Shield of Florida, Inc.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$2,000,000







[PAYMENT INFORMATION OMITTED]









--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Polish National Alliance of the U.S. of N.A.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$2,000,000





[PAYMENT INFORMATION OMITTED]







--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Catholic Life Insurance
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$1,000,000







[PAYMENT INFORMATION OMITTED]



--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Dearborn National Life Insurance Company (Advantus C&S)
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$1,000,000







[PAYMENT INFORMATION OMITTED]







--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Dearborn National Life Insurance Company (Advantus IP)
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$1,000,000







[PAYMENT INFORMATION OMITTED]







--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Dearborn National Life Insurance Company (General –ISA)
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$1,000,000







[PAYMENT INFORMATION OMITTED]





--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Dearborn National Life Insurance Company (Separate – MVA)
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$1,000,000





[PAYMENT INFORMATION OMITTED]







--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Gleaner Life Insurance Society
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$1,000,000





[PAYMENT INFORMATION OMITTED]





--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
United Insurance Company of America
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$1,000,000





[PAYMENT INFORMATION OMITTED]







--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Unity Financial Life Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$1,000,000





[PAYMENT INFORMATION OMITTED]



--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Catholic United Financial
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, Minnesota  55101
Series F
$500,000





[PAYMENT INFORMATION OMITTED]





--------------------------------------------------------------------------------





Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Transamerica Financial Life Insurance Company
c/o AEGON USA Investment Management, LLC
4333 Edgewood Road N.E.
Cedar Rapids, IA 52499-5335
Series F
$10,000,000





[PAYMENT INFORMATION OMITTED]





--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
Transamerica Life (Bermuda) LTD
c/o AEGON USA Investment Management, LLC
4333 Edgewood Road N.E.
Cedar Rapids, IA 52499-5335
Series F
$10,000,000





[PAYMENT INFORMATION OMITTED]





--------------------------------------------------------------------------------



Name and Address of Purchaser
 
Principal Amount and Series of Notes to be Purchased
 
The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Series F
$20,000,000





[PAYMENT INFORMATION OMITTED]





--------------------------------------------------------------------------------

 
Schedule B
(to Note Purchase Agreement)



Defined Terms


As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:


"2011 Note Purchase Agreement" means the Note Purchase Agreement dated as of
August 5, 2011, among Sovran, SALP, and the several Purchasers identified
therein, as amended by Amendment No. 1 to Note Purchase Agreement dated as of
June 10, 2016 and Amendment No. 2 to Note Purchase Agreement dated as of June
29, 2016 and as may be further amended, modified, renewed, replaced, refunded or
refinanced from time to time.


"2014 Note Purchase Agreement" means the Note Purchase Agreement dated as of
April 8, 2014, among Sovran, SALP, and the several Purchasers identified
therein, as amended by Amendment No. 1 to Note Purchase Agreement dated as of
June 10, 2016 and Amendment No. 2 to Note Purchase Agreement dated as of June
29, 2016 and as may be further amended, modified, renewed, replaced, refunded or
refinanced from time to time.


"Adjusted Unencumbered Property NOI" means, with respect to any fiscal period
for any Unencumbered Property, the net income of such Unencumbered Property
during such period, as determined in accordance with GAAP, before deduction of
(a) gains (or losses) from debt restructurings or other extraordinary items
(provided such deduction shall not include extraordinary items that include
liquidated damages, compensatory damages or other obligations arising out of an
Obligor's or any Subsidiary's default under an agreement to purchase or lease
Real Estate) relating to such Unencumbered Property, and (b) income taxes
relating to such Unencumbered Property; plus (x) interest expense relating to
such Unencumbered Property and (y) depreciation and amortization relating to
such Unencumbered Property; minus a recurring capital expense reserve equal to
ten cents ($0.10) per annum per net rentable square foot multiplied by the total
net rentable square feet of such Unencumbered Property. 


"Affiliate" means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of either
Obligor or any Subsidiary or any Person of which either Obligor and such
Obligor's Subsidiaries beneficially own or hold, in the aggregate, directly or
indirectly, 10% or more of any class of voting or equity interests.  As used in
this definition, "Control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.  Unless the context otherwise clearly requires, any reference to an
"Affiliate" is a reference to an Affiliate of an Obligor.


"Agreement" means this Note Purchase Agreement as described in the first
paragraph herein, including all Schedules and Exhibits attached to this
Agreement.


"Anti-Money Laundering" is defined in Section 5.16(c).


"Bank Credit Agreement" means that certain Sixth Amended and Restated Revolving
Credit and Term Loan Agreement dated as of December 10, 2014 among the Obligors,
Manufacturers and Traders Trust Company, as administrative agent and lender, and
the other financial institutions which are party thereto, as amended pursuant to
a First Amendment to Sixth Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of January 4, 2016, as further amended by a Second Amendment
to Sixth Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of May 18, 2016, and as such agreement may be further amended, modified,
renewed, replaced, refunded or refinanced from time to time and any successor
bank credit facility which constitutes the primary bank credit facility of the
Obligors.


"Blocked Person" is defined in Section 5.16(a).


"Budgeted Project Costs" means, with respect to Construction-In-Process, the
total budgeted project cost of such Construction-In-Process; provided that for
Construction-In-Process owned by any unconsolidated Partially-Owned Entity, the
Budgeted Project Cost of such Construction-In-Process shall be the applicable
Obligor's pro-rata share of the total budgeted project cost of such
Construction-In-Process (based on the greater of (x) such Obligor's percentage
equity interest in such unconsolidated Partially-Owned Entity or (y) the
Obligor's obligation to provide or liability for providing funds to such
unconsolidated Partially-Owned Entity).


"Building" means, individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate and intended for income
production.


"Business Day" means for the purposes of any provision of this Agreement, any
day other than a Saturday, a Sunday or a day on which commercial banks in New
York, New York are required or authorized to be closed.


"Capitalization Rate" means the rate equal to seven and one-quarter of one
percent (7.25%).


"Capitalized Leases" means leases under which any Obligor or any of its
Subsidiaries or any Partially-Owned Entity is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.


"Capitalized Unencumbered Property Value" means, as of any date of determination
with respect to an Unencumbered Property, an amount equal to Adjusted
Unencumbered Property NOI for such Unencumbered Property for the most recent two
(2) complete fiscal quarters multiplied by two (2), with the product being
divided by the Capitalization Rate.  The calculation of Capitalized Unencumbered
Property Value shall be adjusted as set forth in Section 10.20 hereof. 


"Cash and Cash Equivalents" means, collectively, unrestricted (i) cash,
(ii) marketable direct obligations issued or unconditionally guaranteed by the
United States government and backed by the full faith and credit of the United
States government, and (iii) domestic and Eurodollar certificates of deposit and
time deposits, bankers' acceptances and floating rate certificates of deposit
issued by any commercial bank organized under the laws of the United States, any
state thereof, the District of Columbia, any foreign bank, or its branches or
agencies (fully protected against currency fluctuations), which, at the time of
acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by Moody's
provided that the maturities of such Cash and Cash Equivalents shall not exceed
one year.


"Change of Control" means (i) any person or group of persons (within the meaning
of Section 13 or 14 of the Exchange Act, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) of (a) 20% or more of the outstanding shares of common
stock of Sovran; or (b) 33% or more in the aggregate of the outstanding limited
partnership interests of SALP (other than by Sovran and its Wholly-Owned
Subsidiaries); or (ii) Holdings ceasing to be the sole general partner and sole
investment manager of SALP; or (iii) Sovran and its Wholly-Owned Subsidiaries
cease to beneficially own 100% of the capital stock of Holdings; or (iv) during
any period of twelve consecutive calendar months, individuals who were directors
of Sovran on the first day of such period (together with directors whose
election by the Board of Directors or whose nomination for election by Sovran's
stockholders was approved by a vote of at least two-thirds of the members of the
Board of Directors then in office who either were members of the Board of
Directors on the date of Closing or whose election or nomination for election
was previously so approved) shall cease to constitute a majority of the board of
directors of Sovran.


"CISADA" means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, United States Public Law 111195, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time.


"Closing" is defined in Section 3.


"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.


"Confidential Information" is defined in Section 20.


"Consolidated Adjusted EBITDA" means, for any period, an amount equal to the
consolidated net income of the Obligors and their respective Subsidiaries for
such period, as determined in accordance with GAAP, excluding (but only to the
extent included in determining net income for such fiscal period) (a) gains (or
losses) from the sale of real property or interests therein, debt restructurings
and other extraordinary items (provided such exclusion shall not include
extraordinary items that include liquidated damages, compensatory damages or
other obligations arising out of an Obligor's or any Subsidiary's default under
an agreement to purchase or lease Real Estate), (b) minority interest
attributable to an Obligor or any Subsidiary, and (c) income taxes; plus
(x) interest expense and (y) depreciation and amortization, minus a recurring
capital expense reserve in an amount equal to ten cents ($0.10) per net rentable
square foot multiplied by the total net rentable square feet of all Real Estate;
all after adjustments for unconsolidated partnerships, joint ventures and other
entities.  The calculation of Consolidated Adjusted EBITDA shall be further
adjusted as set forth in Section 10.20 hereof.


"Consolidated Capitalized Value" means as of any date of determination, an
amount equal to Revised Consolidated Adjusted EBITDA for the most recent two (2)
completed fiscal quarters multiplied by two (2), with the product being divided
by the Capitalization Rate.  The calculation of Consolidated Capitalized Value
shall be adjusted as set forth in Section 10.20 hereof.


"Consolidated Fixed Charges" means with respect to the Obligors and their
Subsidiaries and for any period, the sum, without duplication, of
(a) Consolidated Total Interest Expense for such period plus (b) any and all
scheduled repayments of principal (excluding balloon payments of principal due
upon the stated maturity of any Debt) during such period in respect of
indebtedness that becomes due and payable or that are to become due and payable
during such period pursuant to any agreement or instrument to which the Obligors
or any of their Subsidiaries is a party relating to (i) the borrowing of money
or the obtaining of credit, including the issuance of notes or bonds, (ii) the
deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business), (iii) in respect of any Synthetic Leases or any
Capitalized Leases, (iv) in respect of any reimbursement obligations in respect
of letters of credit due and payable during such period, and (v) Debt of the
type referred to above of another Person guaranteed by the Obligors or any of
their respective Subsidiaries, plus (c) Preferred Dividends for such period. 
Demand obligations shall be deemed to be due and payable during any fiscal
period during which such obligations are outstanding. 


"Consolidated Secured Debt" means as of any date of determination, the aggregate
principal amount of all Debt of the Obligors and their respective Subsidiaries
for borrowed money or in respect of reimbursement obligations for letters of
credit, guaranty obligations or Capitalized Leases, whether direct or
contingent, which is outstanding at such date and which is secured by a Lien on
properties or other assets of such Persons, without regard to Recourse. 


"Consolidated Tangible Net Worth" means as of any date of determination, the
Gross Asset Value minus Consolidated Total Liabilities.


"Consolidated Total Interest Expense" means, for any period, the aggregate
amount of interest required to be paid or accrued by the Obligors and their
Subsidiaries during such period on all Debt of the Obligors and their
Subsidiaries outstanding during all or part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest in respect of any
Capitalized Lease or any Synthetic Lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money; provided that such fees paid in
connection with the borrowing of money may be amortized over the period of the
applicable loan.


"Consolidated Total Liabilities" means as of any date of determination, all
liabilities of the Obligors and their respective Subsidiaries determined on a
consolidated basis in accordance with GAAP and classified as such on the
consolidated balance sheet of the Obligors and their respective Subsidiaries,
and all Debt of the Obligors and their respective Subsidiaries, whether or not
so classified.  The calculation of Consolidated Total Liabilities shall be
adjusted as set forth in Section 10.20 hereof.


"Consolidated Unsecured Debt" means as of any date of determination, the
aggregate principal amount of all Unsecured Debt of the Obligors and their
respective Subsidiaries for borrowed money or in respect of reimbursement
obligations for letters of credit, guaranty obligations or Capitalized Leases,
whether direct or contingent, which is outstanding at such date, including,
without limitation, the aggregate principal amount of all obligations under the
Bank Credit Agreement, determined on a consolidated basis in accordance with
GAAP, without regard to Recourse.


"Consolidated Unsecured Debt Service Charges" means, as of any date of
determination, an amount equal to the actual interest and principal payments for
the immediately preceding six month period on all Unsecured Debt of the Obligors
and their respective Subsidiaries for borrowed money or in respect of
reimbursement obligations for letters of credit, guaranty obligations or
Capitalized Leases, whether direct or contingent, which is outstanding on such
date (excluding the current maturities of principal of long-term Unsecured Debt
which has been renewed or refinanced on or prior to the maturity thereof).


"Construction-In-Process" means any Real Estate for which any Obligor, any
Subsidiary or any other Partially-Owned Entity is actively pursuing
construction, renovation, or expansion of Buildings, all pursuant to such
Person's ordinary course of business.


"Controlled Entity" means any of the Subsidiaries of any Obligor and any of
their or any Obligor's respective Controlled Affiliates. As used in this
definition, Control means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.


"Debt" means, with respect to any Person, all obligations, contingent and
otherwise, that in accordance with GAAP should be classified upon such Person's
balance sheet as liabilities, including, without limitation: (a) all obligations
for borrowed money and similar monetary obligations, whether direct or indirect;
(b) all liabilities secured by any mortgage, pledge, negative pledge, security
interest, lien, charge, or other encumbrance existing on property owned or
acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all obligations (i) under any Capitalized Lease or
(ii) under any Synthetic Lease or (iii) which are "off balance sheet"
transactions having the same practical effect as to such Person's financial
position as a transaction that would be a liability of such Person on the
balance sheet; (d) all obligations to purchase, redeem, retire, or otherwise
acquire for value any shares of capital stock of any class issued by such Person
or any rights to acquire such shares; (e) all obligations under any forward
contract, futures contract, swap, option or other financing arrangement, the
value of which is dependent upon interest rates, currency exchange rates,
commodities, any Obligor's or Subsidiaries' present or future beneficial
interest, shares or security trading value, or other indices; (f) the amount of
payments received by such person in any forward equity transaction by which such
payments are received by such Person in consideration for the sale of stock or
partnership units in such Person when the delivery and/or the determination of
the amount of the stock or units so sold occurs later than one (1) month after
such Person receives such payment, but only to the extent that the obligation to
deliver such stock or units is not payable solely in the stock or units of such
Person; (g) all guarantees for borrowed money, endorsements and other contingent
obligations, whether direct or indirect, in respect of Debt or obligations of
others, including any obligation to supply funds (including partnership
obligations and capital requirements) to or in any manner to invest in, directly
or indirectly, the debtor, to purchase Debt, or to assure the owner of Debt
against loss, through an agreement to purchase goods, supplies, or services for
the purpose of enabling the debtor to make payment of the Debt held by such
owner or otherwise, and the reimbursement obligations in respect of any letters
of credit, bankers' acceptances or similar facilities issued for the account of
such Person; (h) all obligations evidenced by bonds, debentures, notes or other
similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses; (i) all obligations issued or
assumed as the deferred purchase price of property or services (including
securities repurchase agreements but excluding trade accounts payable or accrued
liabilities arising in the ordinary course of business which are not overdue or
which are being contested in good faith); (j) all sales of (i) accounts or
general intangibles for money due or to become due, (ii) chattel paper,
instruments or documents creating or evidencing a right to payment of money or
(iii) other receivables (collectively "receivables"), whether pursuant to a
purchase facility or otherwise, other than in connection with the disposition of
the business operations relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation to pay any discount, interest, fees, indemnities, penalties,
recourse, expenses or other amounts in connection therewith; and (k) all
obligations in respect of Debt of any other entity (including any partnership in
which such Person is a general partner) to the extent that such Person is liable
therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent that the terms of such Debt
provide that such person is not liable therefor and such terms are enforceable
under applicable law.  The calculation of Debt of any Person shall be adjusted
as set forth in Section 10.20.


"Debt Lien" is defined in Section 10.4(b). 


"Debt Threshold" means $10,000,000, provided, however, if the Bank Credit
Agreement is at any time amended such that an event of default would occur under
the Bank Credit Agreement if there is cross default in an amount greater than
$10,000,000, the reference to $10,000,000 in this definition shall be replaced
by such new amount in the Bank Credit Agreement, up to a maximum of $25,000,000.
 
"Default" means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default. 


"Default Rate" means that rate of interest that is the greater of (i) 1.75% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 1.75% over the rate of interest publicly announced by JP
Morgan Chase Bank, NA in New York, New York as its "base" or "prime" rate.


"Disclosure Documents" is defined in Section 5.3.


"Disqualifying Building Event" means any structural or repair and maintenance
matter (other than a Release) as to any Building or any Real Estate that in the
Required Holders' reasonable opinion will require the expenditure of $250,000 or
more to remedy or complete such matter and the remediation or completion of
which is required by prudent real estate ownership or operation.


"Disqualifying Environmental Event" means any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to a Real Estate that causes (y) the occupancy
or rent of such Real Estate to be adversely affected, as compared to what
otherwise would have been the occupancy or rent of such Real Estate in the
absence of such environmental event or (z) such Real Estate to no longer be
financeable on a secured, long-term debt basis under the then generally accepted
underwriting standards of national institutional lenders.


"Disqualifying Legal Event" means any violation or non-compliance with any
applicable law, statute, rule or regulation (other than an Environmental Law)
with respect to any Real Estate, which requires cure or compliance for prudent
real estate ownership or operation.


"Distribution" means, with respect to:



 
(i)
SALP, any distribution of cash or other cash equivalent, directly or indirectly,
to the partners or other equity interest holders of SALP; or any other
distribution on or in respect of any partnership interests of SALP; and
 
 
(ii)
Sovran, the declaration or payment of any dividend or any other distribution on
or in respect of any shares of any class of capital stock of Sovran, other than
dividends payable solely in shares of common stock of Sovran.
 



"Environmental Laws" means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.


"ERISA Affiliate" means any trade or business (whether or not incorporated) that
is treated as a single employer together with either Obligor under Section 414
of the Code.


"Event of Default" is defined in Section 11.


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Excluded Subsidiary" means any of the following Subsidiaries: (a) so long as
the only property or assets owned by such entity is the HQ Land, Iskalo Land
Holdings, LLC, a New York limited liability company, and (b) a Subsidiary that
(i) has Debt outstanding secured by a Lien on its real property, which Debt was
incurred (or assumed) in connection with such Subsidiary's acquisition or
improvement of such real property (referred to hereinafter as "Mortgage Debt")
and (ii) is prohibited pursuant to the loan or other financing documents
evidencing such Mortgage Debt from guaranteeing Debt of other Persons; provided
that the principal amount of such Mortgage Debt may not be increased and the
original scheduled maturity date thereof may not be extended (including, in each
case, in connection with an amendment or modification or refinancing of such
Mortgage Debt), and if there is any such increase in principal amount or
extension of maturity, then such Subsidiary shall no longer be considered an
Excluded Subsidiary, and (c) a Subsidiary that is a controlled foreign
corporation (as that term is defined in the Code) if providing a Subsidiary
Guaranty would result in adverse tax consequences to the Obligors and their
Subsidiaries.  Notwithstanding the foregoing, any Subsidiary that either (i)
provides a Subsidiary Guaranty or otherwise becomes obligated in respect of any
Debt of any Obligor or any Subsidiary or (ii) at any time owns an Unencumbered
Property, shall not, or, if previously an Excluded Subsidiary, shall immediately
cease to, be an "Excluded Subsidiary" hereunder.


"Fitch" means Fitch IBCA Inc., or any successor thereto.


"Funds from Operations" means, with respect to any fiscal period of the
Obligors, an amount, without double-counting, equal to the consolidated net
income of the Obligors and their respective Subsidiaries, as determined in
accordance with GAAP, before deduction of real estate related depreciation and
amortization, and excluding gains (or losses) from the sale of real property or
interests therein (provided such deduction shall not include extraordinary items
that include liquidated damages, compensatory damages or other obligations
arising out of a default by Sovran or any Subsidiary under an agreement to
purchase or lease Real Estate), debt restructurings or other extraordinary
items, and after adjustments for unconsolidated partnerships, joint ventures or
other entities (such adjustments to be calculated to reflect Funds from
Operations on the same basis, to the extent that such Funds from Operations
attributable to unconsolidated partnerships, joint ventures and other entities
are not subject to the claims of any other Person).


"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States of America.


"Governmental Authority" means


          (a)     the government of



 
(i)
the United States of America or any state or other political subdivision
thereof, or
 
 
(ii)
any jurisdiction in which either Obligor or any Subsidiary conducts all or any
part of its business, or which has jurisdiction over any properties of either
Obligor and any Subsidiary, or
 



          (b)     any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.


"Gross Asset Value" means the sum of:  (a) unrestricted Cash and Cash
Equivalents, up to a maximum of $20,000,000; (b) for Real Estate owned by the
Obligors and their Subsidiaries in fee simple or subject to a Ground Lease for
one fiscal quarter or more, the Consolidated Capitalized Value of all such Real
Estate; (c) for Real Estate owned in fee simple or leased under a Ground Lease
by the Obligors and their Subsidiaries for less than one fiscal quarter, 100% of
the acquisition cost of such Real Estate; (d) for Real Estate owned in fee
simple or leased under a Ground Lease by an unconsolidated Partially-Owned
Entity for less than one fiscal quarter, the Obligors' pro rata share of
acquisition cost for such Real Estate; (e) 100% of the book value of any
Construction-In-Process of the Obligors and their Subsidiaries; (f) the
Obligors' pro rata share of the book value of any Construction-In-Process of any
unconsolidated Partially-Owned Entity; (g) 100% of the book value of all other
non-Real Estate assets of the Obligors and their Subsidiaries; and (h) the
Obligors' pro rata share of the book value of all other non-Real Estate assets
of an unconsolidated Partially-Owned Entity, exclusive, in the case of clauses
(g) and (h), of any goodwill and other intangible assets, related-party
receivables, Other Assets (as defined and appearing in SALP's financial
statements), and prepaid expenses.  Notwithstanding the foregoing, Real Estate
subject to a Ground Lease shall not exceed 10% of Gross Asset Value.


"Ground Lease" means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the date of the Closing; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee's interest under such lease, including the ability to sublease; and
(e) such other rights customarily required by mortgagees making a loan secured
by the interest of the holder of the leasehold estate demised pursuant to a
ground lease.


"Guaranty" means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:


          (a)     to purchase such Debt or obligation or any property
constituting security therefore primarily for the purpose of assuring the owner
of such Debt or obligation of the ability of any other Person to make payment of
the Debt or obligation;


          (b)     to advance or supply funds (i) for the purchase or payment of
such Debt or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Debt or obligation;


          (c)     to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Debt or obligation of
the ability of any other Person to make payment of the Debt or obligation; or


          (d)     otherwise to assure the owner of such Debt or obligation
against loss in respect thereof.


In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor, provided that the
amount of such Debt outstanding for purposes of this Agreement shall not be
deemed to exceed the maximum amount of Debt that is the subject of such
Guaranty.


"Hazardous Substances" means any and all pollutants, toxic or hazardous wastes
or any other substances that might pose a hazard to health or safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law
(including, without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).


"holder" means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Obligors pursuant to Section 13.1.


"Holdings" means Sovran Holdings Inc., a Delaware corporation.


"HQ Land" means the ten acres of vacant Real Estate near the Sovran headquarter
offices in Buffalo, New York.


"Institutional Investor" means (a) any original purchaser of a Note, (b) any
holder of more than 10% of the aggregate principal amount of the Notes then
outstanding, and (c) any bank, trust company, savings and loan association or
other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.


"Intercreditor Agreement" means an intercreditor agreement entered into pursuant
to Section 9.5(c)(iv) .


"Investments" means all expenditures made and all liabilities incurred
(contingently or otherwise, but without double-counting):  (i) for the
acquisition of stock, partnership or other equity interests or Debt of, or for
loans, advances, capital contributions or transfers of property to, any Person;
and (ii) for the acquisition of any other obligations of any Person.  In
determining the aggregate amount of Investments outstanding at any particular
time:  (a) there shall be included as an Investment all interest accrued with
respect to Debt constituting an Investment unless and until such interest is
paid; (b) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.


"Joint Venture Ownership Interest Value" means as of any date of determination,
an amount equal to the pro rata share of Revised Consolidated Adjusted EBITDA
attributable to the Obligors from Partially-Owned Entities for the most recent
two (2) completed fiscal quarters multiplied by two (2), with the product being
divided by the Capitalization Rate.


"Leases" means leases, licenses and agreements, whether written or oral,
relating to the use or occupation of space in or on the Buildings or on the Real
Estate by persons other than the Obligors, its Subsidiaries or any
Partially-Owned Entity.


"Leverage Ratio" means as at the end of any fiscal quarter or other date of
measurement, the ratio, of Consolidated Total Liabilities to Gross Asset Value,
expressed in percentage terms by using Gross Asset Value as the denominator and
Consolidated Total Liabilities as the numerator.


"Lien" is defined in Section 10.2.


"Locke Property" means all parcels of real property owned by Locke Sovran I
L.L.C. and Locke Sovran II L.L.C. as of the date hereof.


"Make-Whole Amount" is defined in Section 8.7.


"Material" means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Obligors and their Subsidiaries
taken as a whole.


"Material Adverse Effect" means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Obligors
and their Subsidiaries taken as a whole, or (b) the ability of the Obligors to
perform their respective obligations under this Agreement and the Notes, (c) the
ability of any Subsidiary Guarantor to perform its obligations under any
Subsidiary Guaranty, or (d) the validity or enforceability of this Agreement,
any Subsidiary Guaranty or the Notes.


"Memorandum" is defined in Section 5.3.


"Moody's" means Moody's Investors Service, Inc., or any successor thereto.


"Multiemployer Plan" means any Plan that is a "multiemployer plan" (as such term
is defined in Section 4001(a)(3) of ERISA).


"Net Cash Proceeds" means the net cash proceeds received by any Person in
respect of any asset sale, equity issuance or debt issuance less (i) all
reasonable out-of-pocket fees, commissions and other expenses incurred in
connection with such sale or issuance, including the amount (estimated in good
faith by such Person) of income, franchise, sales and other applicable taxes
required to be paid by such Person in connection with such sale or issuance;
(ii) repayment of Debt that is required to be repaid in connection with such
asset sale to the extent permitted under this Agreement; and (iii) required
amounts to be provided by the Obligors or any Subsidiary, as the case may be, as
a reserve, in accordance with generally accepted accounting principles, against
any liabilities associated with such asset sale, including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with any such asset sale and consented to by the Required Holders or
otherwise permitted hereunder.


"Notes" is defined in Section 1.


"Obligors" mean the parties identified in the first paragraph to this
Agreement. 


"Obligor Representative" means Sovran, acting on behalf of all of the Obligors. 
The holders of the Notes shall be entitled to rely, and all of the Obligors
hereby agree that the holders of the Notes may so rely, on any notice given or
received or action taken or not taken by Sovran as being authorized by each of
the Obligors.


"OFAC" is defined in Section 5.16(a).


"OFAC Listed Person" is defined in Section 5.16(a).


"OFAC Sanctions Program" means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.


"Officer's Certificate" means, with respect to an Obligor, a certificate of a
Senior Financial Officer or of any other officer of such Obligor whose
responsibilities extend to the subject matter of such certificate.


"Operating Subsidiaries" means any Subsidiaries of an Obligor that, at any time
of reference, provide management, construction, design or other services
(excluding any such Subsidiary which may provide any such services which are
only incidental to that Subsidiary's ownership of one or more Real Estate).


"Partially-Owned Entity(ies)" means any of the partnerships, joint ventures and
other entities owning real estate assets in which SALP and/or Sovran
collectively, directly or indirectly through its full or partial ownership of
another entity, does not own a majority of the equity interests, whether or not
such entity is required in accordance with GAAP to be consolidated with Sovran
for financial reporting purposes.


"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.


"Permitted Liens" means liens, security interests and other encumbrances
permitted by Section 10.2.


"Person" means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.


"Plan" means an "employee benefit plan" (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by an Obligor or any ERISA Affiliate or with
respect to which an Obligor or any ERISA Affiliate may have any liability.


"Preferred Dividends" means any dividend, distribution, redemption or payment
upon liquidation paid to one class of stockholders of the capital stock of any
Person in priority to that to be paid to any other class of stockholders of the
capital stock of such Person, including any such dividends paid on preferred
operating partnership units.


"Principal Lending Facility" means, collectively, the Bank Credit Agreement, the
2011 Note Purchase Agreement, the 2014 Note Purchase Agreement and the Public
Bond Facility.


"Priority Debt" means, without duplication, the sum of (a) all Consolidated
Secured Debt and (b) all Debt of Subsidiaries of Sovran (except Debt of SALP and
any other Subsidiary Guarantor).


"property" or "properties" means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.


"Public Bond Facility" means that certain Indenture dated as of June 20, 2016
among the Obligors and Wells Fargo Bank, National Association, Trustee, as
amended pursuant to a First Supplemental Indenture dated as of June 20, 1016
pursuant to which SALP is obligated on $600,000,000 principal amount of 3.500%
Senior Notes due 2026, and as such agreement may be further amended, modified,
renewed, replaced, refunded or refinanced from time to time.


"Purchasers" means the purchasers of the Notes named in Schedule A hereto.


"Qualified Subsidiary" means any Subsidiary that satisfies all of the following:
(i) is not an Excluded Subsidiary, (ii) is not a Subsidiary Guarantor, (iii) is
organized and domiciled in the United States, (iv) it does not have, and no
other Subsidiary that directly or indirectly owns any equity interests of such
Subsidiary (each an "Indirect Owner") has, any outstanding Debt that is
Recourse, (v) is not, and no Indirect Owner is, subject to any proceedings under
any bankruptcy, insolvency, reorganization, moratorium or other similar law of
any jurisdiction and (vi) none of the equity interests of such Subsidiary or any
Indirect Owner are subject to any Liens. 


"Rating Agency" means Moody's, S&P, Fitch or another nationally recognized
rating agency reasonably acceptable to the Required Holders.


"Real Estate" means the fixed and tangible properties consisting of land,
buildings and/or other improvements owned in fee simple or leased under a Ground
Lease by any Obligor, by any Subsidiary or by any other entity in which an
Obligor is the holder of an equity interest at the relevant time of reference
thereto, including, without limitation, (i) the Unencumbered Properties at such
time of reference, and (ii) the real estate assets owned by each of the
Partially-Owned Entities at such time of reference.


"Recourse" means with reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly.  For purposes hereof, a Person shall not be deemed to be
"indirectly" liable for the liabilities or obligations of an obligor solely by
reason of the fact that such Person has an ownership interest in such obligor,
provided that such Person is not otherwise legally liable, directly or
indirectly, for such obligor's liabilities or obligations (e.g., by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person's being a general partner of such obligor).


"REIT" means a "real estate investment trust", as such term is defined in
Section 856 of the Code.


"Release" means any actual or threatened releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping of Hazardous Substances.


"Required Holders" means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by an
Obligor or any of its Affiliates).


"Responsible Officer" means, with respect to an Obligor, any Senior Financial
Officer and any other officer of such Obligor with responsibility for the
administration of the relevant portion of this Agreement.


"Revised Consolidated Adjusted EBITDA" means for any period, Consolidated
Adjusted EBITDA for such period; plus actual general and administrative expenses
of the Obligors and their Subsidiaries for such period to the extent deducted
from Consolidated Adjusted EBITDA minus an implied management fee in an amount
equal to five percent (5%) of consolidated total revenues from Real Estate.


"S&P" means Standard & Poor's Ratings Services, a Standard & Poor's Financial
Services LLC business, or any successor thereto.


"SALP" means Sovran Acquisition Limited Partnership, a Delaware limited
partnership.


"SEC" means the Securities and Exchange Commission of the United States, or any
successor thereto.


"Securities Act" means the Securities Act of 1933, as amended from time to time.


"Sell or Sale" is defined in Section 10.4(b)


"Senior Financial Officer" means, with respect to an Obligor, the chief
financial officer, principal accounting officer, treasurer or comptroller of
such Obligor.


"Sovran" means Sovran Self Storage, Inc., a Maryland corporation.


"Sovran Treasury Stock" means Sovran capital stock repurchased and held by
Sovran as treasury stock.


"Subsidiary" means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a "Subsidiary" is a reference to a Subsidiary of an Obligor.


"Subsidiary Guarantor" means each Subsidiary of an Obligor that becomes a party
to a Subsidiary Guaranty in accordance with Section 9.5 of this Agreement.


"Subsidiary Guaranty" means any Subsidiary Guaranty executed and delivered by a
Subsidiary of an Obligor, each to be in substantially the form of Exhibit 9.5(b)
hereto.


"Synthetic Lease" means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.


"Tower Lease" means a lease with a communication carrier or a tower development
firm pursuant to which such carrier or firm will occupy a portion of a
self-storage property for the purpose of using and/or constructing a monopole or
tower or other structure thereon to which will be attached communications
equipment and antennae, provided that any such Lease shall contain a relocation
clause permitting relocation of the demised premises on the Real Estate site
where the demised premises are located to allow re-use or re-development of such
Real Estate site, and further provided that such relocation clause shall not be
required (i) in any Tower Lease in existence as of the date hereof, or (ii) in
any pre-existing Tower Lease on Real Estate hereafter acquired.


"Unencumbered Property" means any Real Estate owned in fee simple or subject to
a Ground Lease located in the contiguous United States that on any date of
determination: (a) is not subject to any Liens (including any such Lien imposed
by the organizational documents of the owner of such asset, but excluding
Permitted Liens), as certified by an officer of the Obligor Representative on
the date of Closing or such later date on which such Real Estate becomes an
Unencumbered Property, (b) is not the subject of any matter that could
reasonably be expected to have a Material Adverse Effect on the value of such
Real Estate, (c) is not the subject of a Disqualifying Environmental Event, a
Disqualifying Building Event or a Disqualifying Legal Event, in each case as
certified by an officer of the Obligor Representative on the date of Closing or
such later date on which such Real Estate becomes an Unencumbered Property, (d)
has been improved with a Building or Buildings which (1) have been issued a
certificate of occupancy (where available) or is otherwise lawfully occupied for
its intended use and (2) are fully operational, (e) is wholly owned by an
Obligor or a Subsidiary Guarantor or Qualified Subsidiary, in each case that is
a Wholly-Owned Subsidiary and (f) has not been designated by the Obligors in
writing to the holders of Notes as Real Estate that is not an Unencumbered
Property because of a Disqualifying Environmental Event, a Disqualifying
Building Event or a Disqualifying Legal Event or the Obligor's intention to
subject such Unencumbered Property to a Debt Lien or to Sell such Unencumbered
Property pursuant to Section 10.4(b) hereof, which designation shall not be
permitted during the continuance of a Default (other than if such designation
during a Default is made in conjunction with such Real Estate's being the
subject of a Sale or Debt Lien under Section 10.4(b)(ii) and in compliance
therewith) or an Event of Default and shall be accompanied by a compliance
certificate in the form of Exhibit 10.4(b) attached hereto.


"Unimproved Land" means any Real Estate consisting of raw land which is
unimproved by Buildings.


"Unsecured Debt" mean all Debt of any Person that is not secured by a Lien on
any asset of such Person.


"Wholly-Owned Subsidiary" means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors' qualifying shares) and
voting interests of which are owned by any one or more of the Obligors and the
Obligors' other Wholly-Owned Subsidiaries at such time.


"Without Recourse" or "without recourse" means, with reference to any obligation
or liability, any obligation or liability for which the obligor thereunder is
not liable or obligated other than as to its interest in a designated Real
Estate or other specifically identified asset only (which asset is not interests
in another Person), subject to such limited exceptions to the non-recourse
nature of such obligation or liability, such as fraud, misappropriation,
misapplication and environmental indemnities, as are usual and customary in like
transactions involving institutional lenders at the time of the incurrence of
such obligation or liability.

--------------------------------------------------------------------------------

Schedule 5.3
Disclosure Documents




Investors' Call Presentation dated July 19, 2016.







--------------------------------------------------------------------------------

Schedule 5.4
Subsidiaries of the Obligors, Ownership
of Subsidiary Stock and Affiliates




i.
Subsidiaries of Sovran Self Storage, Inc. (all Delaware Entities):
     
Sovran Holdings, Inc. – 100% Owned
Sovran Acquisition Limited Partnership – 98.6% Limited Partnership Interest
 
 
Subsidiaries of Sovran Acquisition Limited Partnership:





100% Owned Delaware Entities
100% Owned New York Entities
   
Sovran Jones Road, LLC
Sovran Cameron, LLC
Sovran Congress, LLC
Sovran Huebner, LLC
Sovran Little Road, LLC
Sovran Granbury, LLC
Sovran Shackelford, LLC
Sovran Manchester, LLC
Sovran DeGaulle, LLC
Sovran Grapevine, LLC
Sovran Washington, LLC
Sovran Meramac, LLC
Sovran Seminole, LLC
Sovran Peacock 505 LLC
Sovran Mahopac 534 LLC
The Locke Group LLC
UBM Solar LLC
Solar Lunar Sub, LLC
 
 
Iskalo Land Holdings LLC
Locke Sovran I L.L.C.
Locke Sovran II L.L.C.
Uncle Bob's Management, LLC (fka    Locke Leasing LLC)
 
 
   




--------------------------------------------------------------------------------



(100% Owned Delaware Entities continued)
Indirect Subsidiaries:
LS Property Management Services, LLC
LS Portfolio, LLC
Super Portfolio, LLC
LSGP Holdings, LLC
CPTX 4515 S. Congress Avenue, LLC
CPUT 7062 S. Airport Road, LLC
CPWI 4565 N. Green Bay Avenue, LLC
CPNV 9930 Spencer Street, LLC
CPMS 5491 Plaza Drive, LLC
CPCA 7716 Folsom Blvd., LLC
CPCA 8740 Calvine Road, LLC
CPTX 12455 Westpark Drive, LLC
CPNV 318 N. Boulder Hwy., LLC
CPTX 506 McNeil Road, LLC
CPTX 10800 Highway 290 W., LLC
CPTX 4201 Clear Creek Drive, LLC
PRNV 6075 West Wigwam Ave., LLC
CPNV 9722 West Maule Avenue, LLC
GSNV 1011 Stufflebeam Ave., LLC
AANV 4480 Berg Street, LLC
BWNV 6590 W. Warm Springs Rd., LLC
SSNV 5555 So. Fort Apache Rd., LLC
TCCA 4161 Pell Drive, LLC
BSTX 500 Buckingham Road, LLC
ESNV 6545 W. Warm Springs Rd., LLC
SONV 550 Conestoga Way, LLC
SWCA 8870 Fruitridge Road, LLC
WFNV 9227 West Flamingo Road, LLC
BSTX 2607 W. Braker Lane, LLC
WSCA 19106 S. Normandie Ave., LLC
SONV 4475 W. Rome Blvd., LLC
LTCA 4501 LaTrobe Road, LLC
ESIL 953 South State Route 83, LLC
DSIL 6603 W. Diversey Ave., LLC
SSFL 1170 West State Road, LLC
SSTX 16220 FM 529 Road, LLC
SSTX 1770 E T C JESTER BLVD., LLC
SSTX 8902 Jones Road, LLC
SSCA 17392 Murphy Ave., LLC
SSCA 40050 Harris Lane, LLC
SSCA 1300 El Camino Ave., LLC
SSCA 1022 East Street, LLC
BSTX 4255 S. Bowen Road, LLC
AFNV 5714 Ferrell St., LLC
LDIL 1455 Barrington Road, LLC
LDIL 1950 Washington St., LLC
LDIL 1800 Des Plaines Ave., LLC
CSFL 7244 Overland Road, LLC
SSFL 1236 Vineland Road, LLC
LDIL 405 Shawmut Ave., LLC
ASTX 20217 FM 685, LLC
ASTX 3405 Coit Road, LLC
ASTX 14102 Bay Pointe Court, LLC
ASTX 71 Wildwood Drive, LLC
SGNV 3225 S. Nellis Blvd., LLC
SONV 9770 W. Cheyenne Ave., LLC
SHNV 11330 Dean Martin Drive, LLC
LDIL 720 E. Park Avenue, LLC
LDIL 1205 Milwaukee Ave., LLC
SCCO 4545 N. Broadway, LLC
SCCO 4667 N. Broadway, LLC
SCCO 5815 Arapahoe Ave., LLC
SCCO 6338 Arapahoe Ave., LLC
SCCO 6405 Odell Pl., LLC
LS 3323 W. Addison Street, LLC
LS 1650 N. Randall Rd., LLC
LS 6505 W. Oakton Street, LLC
LS 4014 W. Grand Avenue, LLC
LS 4500 W. Grand Ave., LLC
LS 3245 W. 30th Street, LLC
LS 700 E. Park Avenue, LLC
LS 2361 S. State Street, LLC
LS 426 S. Westgate St., LLC
LS 7700 W. 79th Street, LLC
LS 2301 W. Algonquin Rd., LLC
LS 2253 Randall Road, LLC
LS 450 Airport Road, LLC
LS 21700 S. Cicero Ave., LLC
LS 8531 W. 191st Street, LLC
LS 7524 N. Paulina St., LLC
LS 3200 Holeman Ave., LLC
SGCA 55 Goldenland Ct., LLC
NNCA 3800 Bayou Way, LLC
SPCA 8960 Calvine Road, LLC
NATX 23860 Highway 281 North, LLC
ALTX 1615 N. IH 35, LLC
PSTX 1350 N. BELT LINE RD., LLC
PSTX 717 S. GOOD LATIMER EXPY., LLC
SONV 8424 FARM RD., LLC

--------------------------------------------------------------------------------



ii.
Additional Affiliates:
     
Delaware Entities:
Sovran HHF Storage Holdings LLC - 20% owned by SALP
Sovran HHF Storage Holdings II LLC - 15% owned by SALP
Warehouse Anywhere, LLC - 60% owned by Uncle Bob's Management, LLC
Urban Box Coralway Storage, LLC - 85% owned by SALP
SNL/ORIX 1200 McDonald Ave., LLC - 5% owned by SALP
SNL ORIX Merrick, LLC - 5% owned by SALP
 
 
New York Entities:
Iskalo Office Holdings LLC – 49% owned by SALP
 
iii.
Directors and Executive Officers of the Obligors:
     
A.
Sovran Self Storage, Inc.:
 
   
Directors:
Robert J. Attea
     
Kenneth F. Myszka
     
Charles E. Lannon
     
Stephen R. Rusmisel
     
Arthur L. Havener, Jr.
     
Mark G. Barberio
 
   
Officers:
David L. Rogers
Chief Executive Officer
     
Kenneth F. Myszka
President
     
Andrew J. Gregoire
Chief Financial Officer and Secretary
     
Paul T. Powell
Chief Investment Officer
     
Edward F. Killeen
Chief Operating Officer
     
Robert J. Attea
Executive Chairman of the Board
           
B.
Sovran Acquisition Limited Partnership:
             
Officers and Directors:
None.  SALP is managed by Sovran Holdings
as sole General Partner.
           
(i)
Sovran Holdings, Inc.:
               
Directors:
Robert J. Attea
       
Kenneth F. Myszka
       
David L. Rogers
 
     
Officers:
David L. Rogers
Chief Executive Officer
     
Kenneth F. Myszka
President
     
Andrew J. Gregoire
Chief Financial Officer and Secretary
     
Paul T. Powell
Chief Investment Officer
     
Edward F. Killeen
Chief Operating Officer
     
Robert J. Attea
Executive Chairman of the Board










--------------------------------------------------------------------------------

Schedule 5.5
Financial Statements




Consolidated Balance Sheet of Sovran Self Storage, Inc. and its Subsidiaries,
and Consolidated Statements of Operations, Stockholders' Equity and Cash Flows
and Notes thereto for the year ended December 31, 2015.




Consolidated Balance Sheet of Sovran Self Storage, Inc. and its Subsidiaries,
and Consolidated Statements of Operations, and Cash Flows and Notes thereto for
the quarter ended March 31, 2016.

--------------------------------------------------------------------------------

Schedule 5.15


Existing Debt; Liens; Future Liens
As of July 21, 2016


A.     Notes and Loans:


The Obligors are the borrowers under a Sixth Amended and Restated Revolving
Credit and Term Loan Agreement dated as of December 10, 2014, with Manufacturers
and Traders Trust Company as Administrative Agent, and the lenders and other
agents party thereto providing for an unsecured revolving credit facility, with
an initial term of five years in an aggregate principal amount outstanding not
to exceed $500,000,000 with a sublimit for letters of credit of $15,000,000 that
matures December 10, 2019 and a term loan facility in the aggregate principal
amount of $325,000,000 that matures June 4, 2020 (the "Bank Credit Agreement").


The Obligors are the co-obligors on $100,000,000 principal amount of 5.54%
Senior Guaranteed Notes, Series D, due August 5, 2021, issued pursuant to the
Note Purchase Agreement dated as of August 5, 2011, among Sovran, SALP, and the
several Purchasers identified therein, as amended prior to the date hereof (the
"2011 NPA").


The Obligors are the co-obligors on $175,000,000 principal amount of 4.533%
Senior Guaranteed Notes, Series E, due April 8, 2024, issued pursuant to the
Note Purchase Agreement dated April 8, 2014, among Sovran, SALP and the several
Purchasers identified therein, as amended prior to the date hereof (the "2014
NPA").


SALP is obligor on $600,000,000 principal amount of 3.500% Senior Notes due
2026, issued pursuant to an Indenture dated June 20, 2016, among the SALP, as
issuer, Sovran, as parent guarantor, and Wells Fargo Bank, National Association,
Trustee, as amended pursuant to a First Supplemental Indenture dated as of
June 20, 2016.


B.     Indemnity Agreements:
SALP is a co-indemnitor with Locke Sovran I L.L.C. ("Locke Sovran I") under an
Environmental Indemnity Agreement dated as of November 28, 2001 in favor of GMAC
Commercial Mortgage Corporation in connection with a $30,500,000 securitized
loan, which has been fully repaid.  


Locke Sovran II L.L.C. is an indemnitor under an Environmental Indemnity
Agreement dated as of February 12, 2002 in favor of PNC Bank, National
Association in connection with a $48,000,000 securitized loan which has been
fully repaid.


SALP is a co-indemnitor with SH 729-744 LLC under an Environmental Indemnity
Agreement dated as of July 13, 2011 in favor of PNC in connection with a
$74,600,000 securitized loan (the "SH 729-744 Securitized Loan") from PNC to
SH 729-744 LLC secured by mortgages granted by SH 729-744 LLC to PNC.  SALP is
also a guarantor under a Guaranty of Recourse Obligations of Borrower dated as
of July 13, 2011 in connection with the SH 729-744 Securitized Loan.


SALP is a co-indemnitor with each of SH 726 LLC, SH 727 LLC and SH 728 LLC in
connection with the assumption of their respective securitized loans in the
principal amounts of $6,040,884.60, $3,480,344.61 and $4,433,296.74
(collectively, the "SH 726-728 Securitized Loans") from U.S. Bank National
Association, as Trustee, Successor-in-Interest to Bank of America, N.A. as
Trustee, Successor to Wells Fargo Bank, N.A. as Trustee, for the Registered
Holders of CN 2006 - CN2 Commercial Mortgage Pass-through Certificates (the
"Lender") dated as of August 1, 2011 and separately secured by mortgages granted
by each of SH 726 LLC, SH 727 LLC and SH 728 LLC to the Lender.


SALP is an indemnitor under a Loan Assumption Agreement and Amendment of Loan
Documents dated September 22, 2011 in favor of Sun Life Assurance Company of
Canada ("Sun Life") in connection with a $3,000,000 securitized loan to SALP by
Sun Life dated as of September 22, 2011 secured by a mortgage on property on
Nassau Road, Webster, Texas.


SALP is a co-indemnitor with SH 746-755 LLC under a loan agreement dated as of
March 28, 2012 in favor of PNC in connection with a $16,620,000 securitized loan
(the "SH 746-755 Securitized Loan") from PNC to SH 746-755 LLC secured by
mortgages granted by SH 746-755 LLC to PNC.  SALP is also a guarantor under a
Guaranty of Recourse Obligations of Borrower dated as of March 28, 2012 in
connection with the SH 746-755 Securitized Loan.


SALP and/or certain of the Designated Subsidiaries (as defined in this Schedule
5.15) are indemnitors under certain environmental indemnity agreements made in
connection with certain securitized loans which have been fully repaid.


Certain joint ventures in which SALP has a minority interest have entered into
securitized loan transactions secured by mortgage loans on property owned by the
joint ventures or special purpose entities owned by the joint ventures, and
non-recourse guaranty agreements and environmental indemnities have been
provided or assumed in connection with such securitized loans.


C.     Swap Agreements:
Interest rate swap agreement made by Sovran and SALP with SunTrust Bank dated
June 4, 2013 with a notional amount of $25,000,000.


Interest rate swap agreement made by Sovran and SALP with SunTrust Bank dated
September 6, 2013 with a notional amount of $30,000,000.


Interest rate swap agreement made by Sovran and SALP with SunTrust Bank dated
June 29, 2011 with a notional amount of $75,000,000.


Interest rate swap agreement made by Sovran and SALP with PNC Bank, National
Association dated September 19, 2011 with a notional amount of $25,000,000.


Interest rate swap agreement made by Sovran and SALP with PNC Bank, National
Association dated June 4, 2013 with a notional amount of $25,000,000.


Interest rate swap agreement made by Sovran and SALP with PNC Bank, National
Association dated September 6, 2013 with a notional amount of $30,000,000.


Interest rate swap agreement made by Sovran and SALP with First Niagara Bank,
N.A. dated September 19, 2011 with a notional amount of $25,000,000. 


Interest rate swap agreement made by Sovran and SALP with First Niagara Bank,
N.A. dated September 6, 2013 with a notional amount of $50,000,000. 


Interest rate swap agreement made by Sovran and SALP with U.S. Bank, National
Association dated September 19, 2011 with a notional amount of $50,000,000.


Interest rate swap agreement made by Sovran and SALP with U.S. Bank, National
Association dated June 4, 2013 with a notional amount of $25,000,000.


Interest rate swap agreement made by Sovran and SALP with Capital One, National
Association dated September 6, 2013 in notional amount of $50,000,000.


Interest rate swap agreement made by Sovran and SALP with HSBC Bank USA,
National Association dated September 1, 2011 with a notional amount of
$50,000,000.


Interest rate swap agreement made by Sovran and SALP with HSBC Bank USA,
National Association dated September 6, 2013 with a notional amount of
$65,000,000.


Interest rate swap agreement made by Sovran and SALP with HSBC Bank USA,
National Association dated June 4, 2013 with a notional amount of $25,000,000.





--------------------------------------------------------------------------------

Schedule 5.18
Environmental Disclosures


None.



--------------------------------------------------------------------------------

Schedule 10.3
Investments




20% membership interest in Sovran HHF Storage Holdings LLC


15% membership interest in Sovran HHF Storage Holdings II LLC


49% membership interest in Iskalo Office Holdings LLC


85% membership interest in Urban Box Coralway Storage, LLC


60% membership interest in Warehouse Anywhere, LLC


5% membership interest in SNL/ORIX 1200 McDonald Ave., LLC


5% membership interest in SNL ORIX Merrick, LLC



--------------------------------------------------------------------------------

Exhibit 1
[Form of Series F Note]
Sovran Self Storage, Inc.
Sovran Acquisition Limited Partnership


3.67% Senior Guaranteed Note, Series F, Due July 21, 2028


No.  [____]
   
[Date]
$[_______]
   
PPN 84611# AF8



For Value Received, the undersigned, Sovran Self Storage, Inc. (herein called
"Sovran"), a corporation organized and existing under the laws of the State of
Maryland, and Sovran Acquisition Limited Partnership, a Delaware limited
partnership (herein called "SALP"; and, together with Sovran, the "Obligors")
hereby, jointly and severally, promise to pay to [_______] or registered
assigns, the principal sum of [_______] Dollars on July 21, 2028 with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 3.67% per annum from the date hereof,
payable semi-annually, on the 21st day of January and July in each year and at
maturity, commencing with the January or July next succeeding the date hereof,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreement
referred to below), payable semi-annually as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 5.42% or (ii) 1.75% over the rate of interest
publicly announced by JP Morgan Chase Bank, NA from time to time in New York,
New York, as its "base" or "prime" rate.


Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Obligors in New York or at such other place as the
Obligors shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.


This Note is one of a series of Senior Guaranteed Notes (herein called the
"Notes") issued pursuant to the Note Purchase Agreement, dated as of July 21,
2016 (as from time to time amended or modified, the "Note Purchase Agreement"),
among the Obligors and the respective Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, (i) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement.


This Note is a registered Note of the same series and, as provided in the Note
Purchase Agreement, upon surrender of this Note for registration of transfer,
duly endorsed, or accompanied by a written instrument of transfer duly executed,
by the registered holder hereof or such holder's attorney duly authorized in
writing, a new Note of the same series for a like principal amount will be
issued to, and registered in the name of, the transferee.  Prior to due
presentment for registration of transfer, the Obligors may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Obligors will not be
affected by any notice to the contrary.


This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.


If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.


This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.



 
SOVRAN SELF STORAGE, INC.
 
 
 
By:                                                              
          Name:
          Title:
 
 
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
 
By:                                                              
          Name:
          Title:
 






--------------------------------------------------------------------------------

Exhibit 4.4(a)
Form of Opinion of Counsel to the Obligors


[Omitted]







--------------------------------------------------------------------------------

Exhibit 4.4(b)
Form of Opinion of Special Counsel to the Purchasers




[Omitted]







--------------------------------------------------------------------------------



Exhibit 9.5(b)
Forms of Subsidiary Guaranty and Joinder to Subsidiary Guaranty




Attached.



--------------------------------------------------------------------------------

 
 













[Form of]
Subsidiary Guaranty








Dated as of [_______]








By








Certain Subsidiary Guarantors








Re:  $200,000,000 3.67% Senior Guaranteed Notes, Series F, due July 21, 2028
of
Sovran Self Storage, Inc.
Sovran Acquisition Limited Partnership



















--------------------------------------------------------------------------------

Table of Contents
(Not a part of the Agreement)




SECTION
HEADING
 
 
SECTION 1.
GUARANTY OF NOTES
 
Section 1.1.
Guaranty
 
Section 1.2.
Obligations Absolute and Unconditional
 
Section 1.3.
Subrogation
 
Section 1.4.
Contribution
 
Section 1.5.
Preference
 
Section 1.6.
Marshalling
       
SECTION 2.
REPRESENTATIONS AND WARRANTIES OF THE SUBSIDIARY GUARANTORS
 
Section 2.1.
Organization; Power and Authority
 
Section 2.2.
Authorization, Etc
 
Section 2.3.
Compliance with Laws, Other Instruments, Etc
 
Section 2.4.
Governmental Authorizations, Etc
 
Section 2.5.
Litigation; Observance of Agreements, Statutes and Orders
 
Section 2.6.
Solvency
       
SECTION 3.
AFFIRMATIVE COVENANTS OF SUBSIDIARY GUARANTORS
 
Section 3.1.
Compliance with Law
 
Section 3.2.
Insurance
 
Section 3.3.
Maintenance of Properties
 
Section 3.4.
Payment of Taxes and Claims
 
Section 3.5.
Existence, Etc
 
Section 3.6.
Guaranty to Rank Pari Passu
       
SECTION 4.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
       
SECTION 5.
AMENDMENT AND WAIVER
 
Section 5.1.
Requirements
 
Section 5.2.
Solicitation of Holders of Notes
 
Section 5.3.
Binding Effect, Etc
 
Section 5.4.
Notes Held by Subsidiary Guarantors, Etc
 
Section 5.5.
Purchase of Notes
       
SECTION 6.
NOTICES
       
SECTION 7.
MISCELLANEOUS
 
Section 7.1.
Successors and Assigns
 
Section 7.2.
Severability
 
Section 7.3.
Construction
 
Section 7.4.
Counterparts
 
Section 7.5.
Governing Law
 
Section 7.6.
Termination
       
SECTION 8.
INDEMNITY
       
Signature
   





SCHEDULE I
¾
Address for Notices to Subsidiary Guarantors
     
ANNEX 1
¾
Form of Guaranty Joinder Agreement








--------------------------------------------------------------------------------

Guaranty Agreement


 
Re:        $200,000,000 3.67% Senior Guaranteed Notes, Series F,
due July 21, 2028
of
Sovran Self Storage, Inc.
Sovran Acquisition Limited Partnership
 




 
Dated as of [________]



To Each of the Purchasers Listed in Schedule A
to the hereinafter defined Note Purchase Agreement:
Ladies and Gentlemen:


Reference is hereby made to that certain Note Purchase Agreement, dated as of
July 21, 2016 (the "Note Purchase Agreement"), among Sovran Self Storage, Inc.,
a Maryland corporation ("Sovran"), Sovran Acquisition Limited Partnership, a
Delaware limited partnership ("SALP" and together with Sovran, the "Obligors"),
and certain Institutional Investors, respectively (individually a "Purchaser"
and collectively the "Purchasers"), under and pursuant to which the Obligors
have issued $200,000,000 aggregate principal amount of their 3.67% Senior
Guaranteed Notes, Series F, due July 21, 2028 (the "Notes").  Certain
capitalized terms used in this Agreement are defined in Schedule B to the Note
Purchase Agreement.


Each of the undersigned, together with any entity which may become a party
hereto by execution and delivery of a Guaranty Joinder Agreement in
substantially the form set forth as Annex 1 hereto (a "Guaranty Joinder
Agreement") (which parties are hereinafter referred to individually as a
"Subsidiary Guarantor" and collectively as the "Subsidiary Guarantors") is a
direct or indirect subsidiary of one of the Obligors.  The Subsidiary Guarantors
are part of an affiliated group of corporations with the Obligors and each will
receive substantial direct and indirect benefit by reason of the original issue
and sale by the Obligors of the Notes and each views the issuance and sale by
the Obligors of the Notes to the Purchasers as in the best interests of such
Subsidiary Guarantor.  As an inducement to and in consideration of the purchase
by the Purchasers of the Notes, each of the Obligors has agreed to cause each of
their Subsidiaries, except for Excluded Subsidiaries, to execute and deliver to
the holders of the Notes a Subsidiary Guaranty or joinder agreement to the
Subsidiary Guaranty, as applicable, if certain conditions, as set forth in
Section 9.5(b) to the Note Purchase Agreement, apply pursuant to which the
applicable Subsidiary will unconditionally guarantee the prompt payment of all
amounts of principal, interest and Make‑Whole Amount, if any, which may become
due and payable from time to time with respect to the Notes.


In consideration of the foregoing, each of the undersigned does hereby covenant
and agree with the Purchasers and with each and every subsequent holder of the
Notes as follows:


Section 1.  Guaranty of Notes.


Section 1.1.  Guaranty. 


          (a)     The Subsidiary Guarantors hereby, jointly and severally,
absolutely and unconditionally guarantee to the holders from time to time of the
Notes: (a) the full and prompt payment of the principal of all of the Notes and
of the interest thereon at the rate therein stipulated and the Make‑Whole Amount
(if any), when and as the same shall become due and payable, whether by lapse of
time, upon redemption or prepayment, by extension or by acceleration or
declaration, or otherwise (including (to the extent legally enforceable)
interest due on overdue payments of principal, Make‑Whole Amount (if any) or
interest at the rate set forth in the Notes), (b) the full and prompt
performance and observance by the Obligors of each and all of the obligations,
covenants and agreements required to be performed or observed by the Obligors
under the terms of the Notes and the Note Purchase Agreement, and (c) the full
and prompt payment, upon demand by any holder of the Notes, of all costs and
expenses, legal or otherwise (including attorneys' fees) and such expenses, if
any, as shall have been expended or incurred in the protection or enforcement of
any right or privilege under the Notes or the Note Purchase Agreement,
including, without limitation, in any consultation or action in connection
therewith, and in each and every case irrespective of the validity, regularity,
or enforcement of any of the Notes or the Note Purchase Agreement or any of the
terms thereof or of any other like circumstance or circumstances.  The guaranty
of the Notes herein provided for is a guaranty of the immediate and timely
payment of the principal and interest on the Notes and the Make‑Whole Amount (if
any) as and when the same are due and payable and shall not be deemed to be a
guaranty only of the collectibility of such payments and that in consequence
thereof each holder of the Notes may sue each Subsidiary Guarantor directly upon
such principal and interest becoming so due and payable.


          (b)     The obligations of each Subsidiary Guarantor hereunder shall
be limited to the lesser of (i) the obligations of the Obligors guaranteed
hereunder, or (ii) a maximum aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable state law (collectively, the
"Fraudulent Transfer Laws"), if and to the extent such Subsidiary Guarantor (or
a trustee on its behalf) has properly invoked the protections of the Fraudulent
Transfer Laws in each case after giving effect to all other liabilities of such
Subsidiary Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws.


Section 1.2.  Obligations Absolute and Unconditional.  The obligations of each
Subsidiary Guarantor under this Agreement shall be absolute and unconditional
and shall remain in full force and effect until the entire principal, interest
and Make‑Whole Amount (if any) on the Notes and all other sums due pursuant to
Section 1.1 shall have been paid and such obligations shall not be affected,
modified or impaired upon the happening from time to time of any event,
including, without limitation, any of the following, whether or not with notice
to or the consent of such Subsidiary Guarantor:


          (a)     the power or authority or the lack of power or authority of
either Obligor to issue the Notes or to execute and deliver the Note Purchase
Agreement, and irrespective of the validity of the Notes, or the Note Purchase
Agreement or of any defense whatsoever that either Obligor or any other
Subsidiary Guarantor may or might have to the payment of the Notes (principal,
interest and Make‑Whole Amount, if any) or to the performance or observance of
any of the provisions or conditions of the Note Purchase Agreement, or the
existence or continuance of either Obligor or any other Subsidiary Guarantor as
a legal entity;


          (b)     any failure to present the Notes for payment or to demand
payment thereof, or to give either Obligor or any Subsidiary Guarantor notice of
dishonor for non‑payment of the Notes, when and as the same may become due and
payable, or notice of any failure on the part of either Obligor to do any act or
thing or to perform or to keep any covenant or agreement by it to be done, kept
or performed under the terms of the Notes or the Note Purchase Agreement;


          (c)     the acceptance of any security or any guaranty, the advance of
additional money to either Obligor, any extension of the obligation of the
Notes, either indefinitely or for any period of time, or any other modification
in the obligation of the Notes or of the Note Purchase Agreement or of either
Obligor thereon, or in connection therewith, or any sale, release, substitution
or exchange of any security;


          (d)     any act or failure to act with regard to the Notes or the Note
Purchase Agreement or anything which might vary the risk of either Obligor or
any Subsidiary Guarantor;


          (e)     any action taken under the Note Purchase Agreement in the
exercise of any right or power thereby conferred or any failure or omission on
the part of any holder of any Note to first enforce any right or security given
under the Note Purchase Agreement or any failure or omission on the part of any
holder of any of the Notes to first enforce any right against either Obligor or
any other Subsidiary Guarantor;


          (f)     the waiver, compromise, settlement, release or termination of
any or all of the obligations, covenants or agreements of either Obligor or any
other Subsidiary Guarantor contained in the Note Purchase Agreement, or this
Agreement or of the payment, performance or observance thereof;


          (g)     the failure to give notice to either Obligor or any Subsidiary
Guarantor of the occurrence of any breach by any Subsidiary Guarantor of the
terms and provisions of this Agreement or any Default or Event of Default under
the Note Purchase Agreement;


          (h)     the extension of the time for payment of any principal of, or
interest (or Make‑Whole Amount, if any), on any Note owing or payable on such
Note or of the time of or for performance of any obligations, covenants or
agreements under or arising out of the Note Purchase Agreement or the extension
or the renewal of any thereof;


          (i)     the modification or amendment (whether material or otherwise)
of any obligation, covenant or agreement set forth in the Note Purchase
Agreement or the Notes or this Agreement;


          (j)     any failure, omission, delay or lack on the part of the
holders of the Notes to enforce, assert or exercise any right, power or remedy
conferred on the holders of the Notes in the Note Purchase Agreement or the
Notes or any other act or acts on the part of the holders from time to time of
the Notes;


          (k)     the voluntary or involuntary liquidation, dissolution, sale or
other disposition of all or substantially all the assets, marshalling of assets
and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization or arrangement under bankruptcy or similar
laws, composition with creditors or readjustment of, or other similar procedures
affecting either Obligor or any Subsidiary Guarantor or any of the assets of any
of them, or any allegation or contest of the validity of the Note Purchase
Agreement or the disaffirmance of the Note Purchase Agreement in any such
proceeding (it being understood that the obligations of such Subsidiary
Guarantor under this Agreement shall continue to be effective or be reinstated,
as the case may be, if at any time any payment made with respect to the Notes is
rescinded or must otherwise be restored or returned by any holder of the Notes
upon the insolvency, bankruptcy or reorganization of either Obligor or any
Subsidiary Guarantor, all as though such payment had not been made);


          (l)     any event or action that would, in the absence of this clause,
result in the release or discharge by operation of law of such Subsidiary
Guarantor from the performance or observance of any obligation, covenant or
agreement contained in this Agreement;


          (m)     the invalidity or unenforceability of the Notes or the Note
Purchase Agreement;


          (n)     the invalidity or unenforceability of the obligations of such
Subsidiary Guarantor under this Agreement, the absence of any action to enforce
such obligations of such Subsidiary Guarantor, any waiver or consent by such
Subsidiary Guarantor with respect to any of the provisions hereof or any other
circumstances which might otherwise constitute a discharge or defense by such
Subsidiary Guarantor, including, without limitation, any failure or delay in the
enforcement of the obligations of such Subsidiary Guarantor with respect to this
Agreement or of notice thereof; or any suit or other action brought by any
shareholder or creditor of, or by, such Subsidiary Guarantor or any other
Person, for any reason, including, without limitation, any suit or action in any
way attacking or involving any issue, matter or thing in respect of this
Agreement, the Note Purchase Agreement, the Notes or any other agreement;


          (o)     the default or failure of such Subsidiary Guarantor fully to
perform any of its covenants or obligations set forth in this Agreement;


          (p)     the impossibility or illegality of performance on the part of
either Obligor or any other Person of its obligations under the Notes, the Note
Purchase Agreement, this Agreement or any other instruments;


          (q)     in respect of either Obligor or any other Person, any change
of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to either Obligor or any other Person, or other impossibility of
performance through fire, explosion, accident, labor disturbance, floods,
droughts, embargoes, wars (whether or not declared), civil commotions, acts of
God or the public enemy, delays or failure of suppliers or carriers, inability
to obtain materials, action of any federal or state regulatory body or agency,
change of law or any other causes affecting performance, or other force majeure,
whether or not beyond the control of either Obligor or any other Person and
whether or not of the kind hereinbefore specified;


          (r)     any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against any
Person, or any claims, demands, charges or Liens of any nature, foreseen or
unforeseen, incurred by any Person, or against any sums payable under the Note
Purchase Agreement or this Agreement so that such sums would be rendered
inadequate or would be unavailable to make the payments herein provided;


          (s)     the failure of such Subsidiary Guarantor to receive any
benefit or consideration from or as a result of its execution, delivery and
performance of this Agreement;


          (t)     any default, failure or delay, willful or otherwise, in the
performance by either Obligor, any other Subsidiary Guarantor or any other
Person of any obligations of any kind or character whatsoever of either Obligor,
any other Subsidiary Guarantor or any other Person (including, without
limitation, the obligations and undertakings of either Obligor or any other
Person under the Notes or the Note Purchase Agreement);


          (u)     any order, judgment, decree, ruling or regulation (whether or
not valid) of any court of any nation or of any political subdivision thereof or
any body, agency, department, official or administrative or regulatory agency of
any thereof or any other action, happening, event or reason whatsoever which
shall delay, interfere with, hinder or prevent, or in any way adversely affect,
the performance by any party of its respective obligations under the Notes, this
Agreement, the Note Purchase Agreement or any instrument relating thereto; or


          (v)     any other circumstance which might otherwise constitute a
defense available to, or a discharge of, such Subsidiary Guarantor in respect of
the obligations of such Subsidiary Guarantor under this Agreement;


provided that the specific enumeration of the above‑mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
paragraph that the obligations of each Subsidiary Guarantor hereunder shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment to the holders thereof of the principal of, Make‑Whole
Amount, if any, and interest on the Notes, and of all other sums due and owing
to the holders of the Notes pursuant to the Note Purchase Agreement, and then
only to the extent of such payments.  Without limiting any of the other terms or
provisions hereof, it is understood and agreed that in order to hold each
Subsidiary Guarantor liable hereunder, there shall be no obligation on the part
of any holder of any Note to resort, in any manner or form, for payment, to
either Obligor, to any other Subsidiary Guarantor, to any other Person or to the
properties or estates of any of the foregoing.  All rights of the holder of any
Note pursuant thereto or to this Agreement may be transferred or assigned at any
time or from time to time and shall be considered to be transferred or assigned
upon the transfer of such Note, whether with or without the consent of or notice
to any Subsidiary Guarantor, or either Obligor.  Without limiting the foregoing,
it is understood that repeated and successive demands may be made and recoveries
may be had hereunder as and when, from time to time, either Obligor shall
default under the terms of the Notes or the Note Purchase Agreement and that
notwithstanding recovery hereunder for or in respect of any given default or
defaults by either Obligor under the Notes or the Note Purchase Agreement, this
Agreement shall remain in full force and effect and shall apply to each and
every subsequent default.


Section 1.3.  Subrogation.  To the extent of any payments made under this
Agreement, each Subsidiary Guarantor shall be subrogated to the rights of the
holder of the Notes receiving such payments, but such Subsidiary Guarantor
covenants and agrees that such right of subrogation shall be subordinate in
right of payment to the rights of any holders of the Notes for which full
payment has not been made or provided for and, to that end, such Subsidiary
Guarantor agrees not to claim or enforce any such right of subrogation or any
right of set‑off or any other right which may arise on account of any payment
made by such Subsidiary Guarantor in accordance with the provisions of this
Agreement, including, without limitation, any right of reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any holder of the Notes against either Obligor or any other
Subsidiary Guarantor, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from either Obligor or any other Subsidiary
Guarantor, directly or indirectly, in cash or other property or by set‑off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until 366 days after all of the Notes owned by Persons other than
such Subsidiary Guarantor and all other sums due or payable under the Note
Purchase Agreement have been fully paid and discharged or payment therefor has
been provided.  If any amount shall be paid to such Subsidiary Guarantor in
violation of the preceding sentence at any time prior to the indefeasible cash
payment in full of the Notes and all other amounts payable under the Note
Purchase Agreement, such amounts shall be held in trust for the benefit of the
holders of the Notes and shall forthwith be paid to the holders of the Notes to
be credited and applied to the amounts due or to become due with respect to the
Notes and all other amounts payable under the Note Purchase Agreement, whether
matured or unmatured.


Section 1.4.  Contribution.  To the extent of any payments made under this
Agreement, each Subsidiary Guarantor making such payment shall have a right of
contribution from the other Subsidiary Guarantors, but such Subsidiary Guarantor
covenants and agrees that such right of contribution shall be subordinate in
right of payment to the rights of the holders of the Notes for which full
payment has not been made or provided for and, to that end, such Subsidiary
Guarantor agrees not to claim or enforce any such right of contribution unless
and until all of the Notes and all other sums due and payable under the Note
Purchase Agreement have been fully and irrevocably paid and discharged.


Section 1.5.  Preference.  Each Subsidiary Guarantor agrees that to the extent
either Obligor, any other Subsidiary Guarantor or any other Person makes any
payment on the Notes, which payment or any part thereof is subsequently
invalidated, voided, declared to be fraudulent or preferential, set aside,
recovered, rescinded or is required to be retained by or repaid to a trustee,
liquidator, receiver or any other Person under any bankruptcy code or other
statute, common law or equitable cause, then and to the extent of such payment,
the obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to such Subsidiary Guarantor's
obligations hereunder, as if said payment had not been made.  The liability of
the Subsidiary Guarantors hereunder shall not be reduced or discharged, in whole
or in part, by any payment to any holder of the Notes from any source that is
thereafter paid, returned or refunded in whole or in part by reason of the
assertion of a claim of any kind relating thereto, including, but not limited
to, any claim for breach of contract, breach of warranty, preference,
illegality, invalidity or fraud asserted by any account debtor or by any other
Person.


Section 1.6.  Marshalling.  None of the holders of the Notes shall be under any
obligation (a) to marshal any assets in favor of any Subsidiary Guarantor or in
payment of any or all of the liabilities of either Obligor under or in respect
of the Notes or the obligation of any Subsidiary Guarantor hereunder or (b) to
pursue any other remedy that any Subsidiary Guarantor may or may not be able to
pursue itself and that may lessen such Subsidiary Guarantor's burden or any
right to which such Subsidiary Guarantor hereby expressly waives.  The
obligations of each Subsidiary Guarantor under this Agreement rank pari passu in
right of payment with all other Debt (actual or contingent) of such Subsidiary
Guarantor which is not secured or the subject of any statutory trust or
preference or which is not expressly subordinated in right of payment to any
other Debt.
Section 2.   Representations and Warranties of the Subsidiary Guarantors.


Each Subsidiary Guarantor represents and warrants to you that, as of the date of
such Subsidiary Guarantor's execution and delivery of this Agreement (or joinder
hereto, as applicable):


Section 2.1.  Organization; Power and Authority.  Such Subsidiary Guarantor is a
corporation, limited partnership or limited liability company, as the case may
be, duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign business
organization and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Such
Subsidiary Guarantor has the power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and to
perform the provisions hereof.


Section 2.2.  Authorization, Etc.  This Agreement has been duly authorized by
all necessary action on the part of such Subsidiary Guarantor, and this
Agreement constitutes a legal, valid and binding obligation of such Subsidiary
Guarantor enforceable against such Subsidiary Guarantor in accordance with its
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


Section 2.3.  Compliance with Laws, Other Instruments, Etc. 


          (a)     The execution, delivery and performance by such Subsidiary
Guarantor of this Agreement will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Subsidiary Guarantor or any of its Subsidiaries under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
organizational documents, or any other agreement or instrument to which such
Subsidiary Guarantor or any of its Subsidiaries is bound or by which such
Subsidiary Guarantor or any of its Subsidiaries or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Subsidiary Guarantor or any of its Subsidiaries or (iii) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to such Subsidiary Guarantor or any of its Subsidiaries.


          (b)     All obligations under this Agreement of such Subsidiary
Guarantor are direct and unsecured obligations of such Subsidiary Guarantor
ranking pari passu as against the assets of such Subsidiary Guarantor with all
other existing unsecured Debt of such Subsidiary Guarantor (actual or
contingent) which is not expressed to be subordinated or junior in rank to any
other unsecured Debt of such Subsidiary Guarantor.


Section 2.4.  Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by such Subsidiary Guarantor of this Agreement.


Section 2.5.  Litigation; Observance of Agreements, Statutes and Orders. 


          (a)     There are no actions, suits or proceedings pending or, to the
knowledge of such Subsidiary Guarantor, threatened against or affecting such
Subsidiary Guarantor or any of its Subsidiaries or any property of such
Subsidiary Guarantor or any of its Subsidiaries in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


          (b)     Neither such Subsidiary Guarantor nor any of its Subsidiaries
is in default under any term of any agreement or instrument to which it is a
party or by which it is bound, or any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority or is in violation of any applicable
law, ordinance, rule or regulation (including without limitation Environmental
Laws) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.


Section 2.6.  Solvency.  The fair value of the business and assets of each
Subsidiary Guarantor exceeds the amount that will be required to pay its
respective liabilities (including, without limitation, contingent, subordinated,
unmatured and unliquidated liabilities on existing debts, as such liabilities
may become absolute and matured), in each case after giving effect to the
transactions contemplated by this Agreement.  Each Subsidiary Guarantor, after
giving effect to the transactions contemplated by this Agreement, will not be
engaged in any business or transaction, or about to engage in any business or
transaction, for which such Person has unreasonably small assets or capital
(within the meaning of the Uniform Fraudulent Transfer Act, the Uniform
Fraudulent Conveyance Act and Section 548 of the Federal Bankruptcy Code), and
the Subsidiary Guarantors do not have any intent to


          (a)     hinder, delay or defraud any entity to which any of them is,
or will become, on or after the date of this Agreement, indebted, or


          (b)      incur debts that would be beyond any of their ability to pay
as they mature.
Section 3.  Affirmative Covenants of Subsidiary Guarantors.


Each Subsidiary Guarantor covenants that so long as any of the Notes are
outstanding:


Section 3.1.  Compliance with Law.  Such Subsidiary Guarantor will, and will
cause each of its Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, Environmental Laws, and will obtain and maintain in effect
all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non‑compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


Section 3.2.  Insurance.  Such Subsidiary Guarantor will, and will cause each of
its Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co‑insurance and self‑insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.


Section 3.3.  Maintenance of Properties.  Such Subsidiary Guarantor will, and
will cause each of its Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times; provided that
this Section 3.3 shall not prevent such Subsidiary Guarantor or any of its
Subsidiaries from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and such Subsidiary Guarantor has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


Section 3.4.  Payment of Taxes and Claims.  Such Subsidiary Guarantor will, and
will cause each of its Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such taxes, assessments, charges and levies have
become due and payable and before they have become delinquent and all claim for
which sums have become due and payable that have or might become a Lien on
properties or assets of such Subsidiary Guarantor or any of its Subsidiaries;
provided that neither such Subsidiary Guarantor nor any of its Subsidiaries need
pay any such tax, assessment, charge, levy or claim if (a) the amount,
applicability or validity thereof is contested by such Subsidiary Guarantor or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and such Subsidiary Guarantor or such Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of such Subsidiary
Guarantor or such Subsidiary or (b) the nonpayment of all such taxes,
assessments, charges, levies and claims in the aggregate could not reasonably be
expected to have a Material Adverse Effect. 


Section 3.5.  Existence, Etc.  Such Subsidiary Guarantor will at all times
preserve and keep in full force and effect its organizational existence.  Such
Subsidiary Guarantor will at all times preserve and keep in full force and
effect the organizational existence of each of its Subsidiaries (unless merged
into such Subsidiary Guarantor or a Subsidiary) and all rights and franchises of
such Subsidiary Guarantor and its Subsidiaries unless, in the good faith
judgment of such Subsidiary Guarantor, the termination of or failure to preserve
and keep in full force and effect such organizational existence, right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.


Section 3.6.  Guaranty to Rank Pari Passu.  The obligation of such Subsidiary
Guarantor under Section 1 of this Agreement is and at all times shall remain a
direct and unsecured obligation of such Subsidiary Guarantor ranking pari passu
as against the assets of such Subsidiary Guarantor with all other present and
future unsecured Debt (actual or contingent) of such Subsidiary Guarantor which
is not expressed to be subordinate or junior in rank to any other unsecured Debt
of such Subsidiary Guarantor.
Section 4.   Survival of Representations and Warranties; Entire Agreement.


All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of the Purchasers or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of each Subsidiary Guarantor pursuant to
this Agreement shall be deemed representations and warranties of such Subsidiary
Guarantor under this Agreement.  Subject to the preceding sentence, this
Agreement embodies the entire agreement and understanding of the Subsidiary
Guarantors regarding the transactions contemplated by the Note Purchase
Agreement and supersedes all prior agreements and understandings relating to the
subject matter hereof.
Section 5.  Amendment and Waiver.


Section 5.1.  Requirements.  This Agreement may be amended, and the observance
of any term hereof may be waived (either retroactively or prospectively), with
(and only with) the written consent of each Subsidiary Guarantor and the
Required Holders, except that (a) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(ii) amend this Section 5 or Section 1 and (b) no consent of the holders of the
Notes or the Subsidiary Guarantors shall be required in connection with the
execution and delivery of a Guaranty Joinder Agreement substantially in the form
of Annex 1 or other addition of any additional Subsidiary Guarantor, and each
Subsidiary Guarantor, by its execution and delivery of this Agreement (or
joinder hereto) consents to the addition of each additional Subsidiary
Guarantor.


Section 5.2.  Solicitation of Holders of Notes.


          (a)     Solicitation. The Subsidiary Guarantors will provide each
holder of the Notes (irrespective of the amount of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof.  The Subsidiary Guarantors will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 5 to each holder of outstanding Notes promptly
following the date on which it receives the consent or approval of, the
requisite holders of Notes.


          (b)     Payment.  No Subsidiary Guarantor will directly or indirectly
pay or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security, to any holder of
Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.


Section 5.3.  Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 5 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the
Subsidiary Guarantors without regard to whether such Note has been marked to
indicate such amendment or waiver.  No such amendment or waiver will extend to
or affect any obligation, covenant, agreement or breach by any Subsidiary
Guarantor of the terms and provisions of this Agreement or Default or Event of
Default under the Note Purchase Agreement not expressly amended or waived or
impair any right consequent thereon.  No course of dealing between any
Subsidiary Guarantor and the holder of any Note nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder of such Note.  As used herein, the term "this Agreement" and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.


Section 5.4.  Notes Held by Subsidiary Guarantors, Etc.  Solely for the purpose
of determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, or have directed
the taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Obligor or any of
its Affiliates shall be deemed not to be outstanding.


Section 5.5.  Purchase of Notes.  No Subsidiary Guarantor will nor will any
Subsidiary Guarantor permit any of its Subsidiaries or any of its Affiliates to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes except in accordance with Section 1 and upon the payment
or prepayment of the Notes in accordance with the terms of the Note Purchase
Agreement and the Notes.
Section 6.  Notices.


All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by a recognized overnight delivery service (with charges prepaid).  Any such
notice must be sent:



 
(i)
if to a Purchaser or such Purchaser's nominee, to such Purchaser or such
Purchaser's nominee at the address specified for such communications in
Schedule A to the Note Purchase Agreement, or at such other address as such
Purchaser or such Purchaser's nominee shall have specified to the Subsidiary
Guarantors in writing,
 
 
(ii)
if to any other holder of any Note, to such holder at such address as such other
holder shall have specified to the Subsidiary Guarantors in writing, or
 
 
(iii)
if to any Subsidiary Guarantor, to such Subsidiary Guarantor at its address set
forth on Schedule I attached hereto to the attention of the Chief Financial
Officer, or at such other address as such Subsidiary Guarantor shall have
specified to the holder of each Note in writing.
 



Notices under this Section 6 will be deemed given only when actually received.
Section 7.  Miscellaneous.


Section 7.1.  Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any Subsidiary Guarantor or any
holder of a Note bind and inure to the benefit of their respective successors
and assigns (including, without limitation, any subsequent holder of a Note)
whether so expressed or not.


Section 7.2.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.


Section 7.3.  Construction.  Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant.  Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.


Section 7.4.  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.


Section 7.5.  Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the Subsidiary Guarantors and each holder of
a Note shall be governed by, the law of the State of New York, excluding
choice‑of‑law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.


Section 7.6.  Termination. Upon notice and certification by the Obligors to each
holder of Notes in respect of any Subsidiary Guarantor as provided in, and
satisfying the requirements of, Section 9.5(d) of the Note Purchase Agreement,
this Agreement shall terminate as to such Subsidiary Guarantor.
Section 8.  Indemnity.


To the fullest extent of applicable law, each Subsidiary Guarantor shall
indemnify and save each holder of a Note harmless from and against any losses
which may arise by virtue of any of the obligations hereby guaranteed being or
becoming for any reason whatsoever in whole or in part void, voidable, contrary
to law, invalid, ineffective or otherwise unenforceable by the holders of the
Notes or any of them in accordance with its terms (all of the foregoing,
collectively, an "Indemnifiable Circumstance").  For greater certainty, these
losses shall include without limitation all obligations hereby guaranteed which
would have been payable by the Obligors but for the existence of an
Indemnifiable Circumstance; provided, however, that the extent of each
Subsidiary Guarantor's aggregate liability under this Section 8 shall not at any
time exceed the amount (but for any Indemnifiable Circumstance) otherwise
guaranteed pursuant to Section 1. 


In Witness Whereof, this Guaranty Agreement has been duly executed and delivered
as of the day and year first above written. 



 
Very truly yours,
 
[NAME OF SUBSIDIARY GUARANTOR]
 
 
By                                                                 
     Name:
     Title:




--------------------------------------------------------------------------------

Schedule I
Addresses for Notices to Subsidiary Guarantors




c/o Sovran Self Storage, Inc.
6467 Main Street
Buffalo, New York  14221‑5890


With a copy to:


Deborah A. Doxey, Esq.
Philips Lytle LLP
One Canalside
125 Main Street
Buffalo, New York 14203



--------------------------------------------------------------------------------

Form of Guaranty Joinder Agreement




To the Holders of the Notes (as hereinafter
     defined) of Sovran Self Storage, Inc. and
     Sovran Acquisition Limited Partnership


Ladies and Gentlemen:


Whereas, the Obligors (as defined herein below) issued $200,000,000 aggregate
principal amount of its 3.67% Senior Guaranteed Notes, Series F, due July 21,
2028 (the "Notes") pursuant to that certain Note Purchase Agreement dated as of
July 21, 2016 (the "Note Purchase Agreement") among Sovran Self Storage, Inc., a
Maryland corporation, and Sovran Acquisition Limited Partnership, a Delaware
limited partnership (the "Obligors"), and each of the purchasers named on
Schedule A thereto (the "Initial Note Purchasers").


Whereas, the Initial Note Purchasers required that certain subsidiaries of the
Obligors enter into a Subsidiary Guaranty as security for the Notes (the
"Subsidiary Guaranty").


Pursuant to Section 9.5 of the Note Purchase Agreement, the Obligors have agreed
to cause the undersigned, __________, a __________ organized under the laws of
__________ (the "Additional Subsidiary Guarantor"), to join in the Subsidiary
Guaranty.  In accordance with the requirements of the Subsidiary Guaranty, the
Additional Subsidiary Guarantor desires to amend (a) the definition of
Subsidiary Guarantor (as the same may have been heretofore amended) set forth in
the Subsidiary Guaranty attached hereto so that at all times from and after the
date hereof, the Additional Subsidiary Guarantor shall be jointly and severally
liable as set forth in the Subsidiary Guaranty for the obligations of the
Obligors under the Note Purchase Agreement and Notes to the extent and in the
manner set forth in the Subsidiary Guaranty and (b) Schedule I to the Subsidiary
Guaranty to include the address of the Additional Subsidiary Guarantor set forth
on the signature page hereto.


The undersigned is the duly elected ___________ of the Additional Subsidiary
Guarantor, a subsidiary of the Obligors, and is duly authorized to execute and
deliver this Guaranty Joinder Agreement to each of you.  The execution by the
undersigned of this Guaranty Joinder Agreement shall evidence its consent to and
acknowledgment and approval of the terms set forth herein and in the Subsidiary
Guaranty and by such execution the Additional Subsidiary Guarantor shall be
deemed to have made in favor of the holders of the Notes the representations and
warranties set forth in Section 2 of the Subsidiary Guaranty.


Upon execution of this Guaranty Joinder Agreement, the Subsidiary Guaranty shall
be deemed to be amended as set forth above.  Except as amended herein, the terms
and provisions of the Subsidiary Guaranty are hereby ratified, confirmed and
approved in all respects.


Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Subsidiary Guaranty without making specific reference to
this Guaranty Joinder Agreement, but nevertheless all such references shall be
deemed to include this Guaranty Joinder Agreement unless the context shall
otherwise require.




Dated:  _______________, ______
[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]
 
 
 
By                                                                   
     Name: 
     Title: 
 
Address for Notices:
 
                                                                         
                                                                        
                                                                         
 






--------------------------------------------------------------------------------

Exhibit 9.5(c)
Forms of Closing Certificate




Attached.

--------------------------------------------------------------------------------

Form of Closing Certificate


Pursuant to Section 9.5 of the Note Purchase Agreement dated as of July 21, 2016
(as it may hereafter be amended, modified, extended or restated from time to
time, the "Note Purchase Agreement"), among Sovran Self Storage, Inc., a
Maryland corporation, Sovran Acquisition Limited Partnership, a Delaware limited
partnership, and the institutions named in Schedule A thereto, the undersigned
[Insert Title of Officer] of [Insert Name of Guarantor] hereby certifies as
follows:


          1.     The representations and warranties of [Insert Name of
Guarantor] set forth in Section 2 of the Subsidiary Guaranty are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on the date hereof, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.


          2.     _____________ is the duly elected and qualified Corporate
Secretary of [Insert Name of Guarantor] and the signature set forth for such
officer below is such officer's true and genuine signature.


The undersigned Corporate Secretary of [Insert Name of Guarantor] certifies as
follows:


          3.     There are no liquidation or dissolution proceedings pending or
to my knowledge threatened against [Insert Name of Guarantor], nor has any other
event occurred adversely affecting or threatening the continued corporate
existence of [Insert Name of Guarantor].


          4.     [Insert Name of Guarantor] is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization.


          5.     Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by the Board of Directors of [Insert Name of Guarantor]
on ______________; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only corporate proceedings of [Insert Name of Guarantor] now in force relating
to or affecting the matters referred to therein.


          6.     Attached hereto as Annex 2 is a true and complete copy of the
By‑Laws (or equivalent) [Insert Name of Guarantor] as in effect on the date
hereof.


          7.     Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation (or equivalent) of [Insert Name of Guarantor] as in
effect on the date hereof, and such certificate has not been amended, repealed,
modified or restated (except to the extent of the amendments attached hereto).


          8.     The following persons are now duly elected and qualified
officers of [Insert Name of Guarantor] holding the offices indicated next to
their respective names below, and the signatures appearing opposite their
respective names below are the true and genuine signatures of such officers, and
each of such officers is duly authorized to execute and deliver on behalf of
[Insert Name of Guarantor] [the Joinder Agreement and] the Subsidiary Guaranty:




Name
Office
Signature
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________




--------------------------------------------------------------------------------





In Witness Whereof, the undersigned have hereunto set our names as of the date
set forth below.




                                                                        
Name: 
Title:
                                                                        
Name: 
Title:
 
 
Date:                             , ____
 






--------------------------------------------------------------------------------

Exhibit 10.1


Compliance Certificate of Chief Financial Officer


(Incurrence of Debt)




The undersigned, being the Chief Financial Officer of Sovran Self Storage, Inc. 
("Sovran") and Sovran Acquisition Limited Partnership ("SALP," and together with
Sovran, collectively referred to herein as the "Obligors"), HEREBY CERTIFIES
THAT:


This compliance certificate is furnished pursuant to Section 10.1 of the Note
Purchase Agreement dated as of July 21, 2016 among the Obligors and the
Purchasers listed on Schedule A thereto (as the same may now or hereafter be
amended from time to time, the "Note Agreement").  Unless otherwise defined
herein, the terms used in this compliance certificate and Schedule 1 attached
hereto have the meanings given them in the Note Agreement.


The Obligors hereby give the holders of the Notes notice that an Obligor, a
Subsidiary Guarantor or a Subsidiary plans to incur Debt for borrowed money
which will cause the aggregate amount of Debt for borrowed money incurred since
delivery of the most recent compliance certificate to exceed $5,000,000.


Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Obligors' compliance with the covenants contained in Sections
10.8, 10.9, 10.10, 10.11 and 10.18 of the Note Agreement on a pro forma basis
after giving effect to such Debt for borrowed money, all of which data and
computations, to the best knowledge and belief of the chief financial officer
executing and delivering this compliance certificate on behalf of the Obligors
(the "Chief Financial Officer"), are true, complete and correct.


The activities of the Obligors, the Subsidiary Guarantor or the Subsidiary, as
applicable, have been reviewed by the Chief Financial Officer and/or by
employees or agents under his immediate supervision.  The Chief Financial
Officer certifies that he is authorized to execute and deliver this compliance
certificate on behalf of each Obligor.

--------------------------------------------------------------------------------





Executed as of this ___ day of ____________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                               
       Name:
       Title:
 
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
By:                                                               
       Name:
       Title:
 
 










--------------------------------------------------------------------------------

Exhibit 10.4(a)


Compliance Certificate of
[Chief Financial Officer/Treasurer]
(Merger, Consolidation or Reorganization)


The undersigned, being the [Chief Financial Officer/Treasurer] of Sovran Self
Storage, Inc. ("Sovran") and Sovran Acquisition Limited Partnership ("SALP" and
together with Sovran, the "Obligors"), HEREBY CERTIFIES THAT:


This compliance certificate is furnished pursuant to Section 10.4(a) of the Note
Purchase Agreement dated as of July 21, 2016 among the Obligors and the
Purchasers listed on Schedule A thereto (as the same may now or hereafter be
amended from time to time, the "Note Agreement").  Unless otherwise defined
herein, the terms used in this compliance certificate and Schedule 1 attached
hereto have the meanings given them in the Note Agreement.


The undersigned hereby gives the holders of Notes notice that an Obligor, a
Subsidiary Guarantor, an Operating Subsidiary or a Wholly-Owned Subsidiary plans
to become a party to a merger, consolidation or reorganization requiring a
compliance certificate under Section 10.4(a) of the Note Agreement.


Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Obligors' compliance with the covenants contained in Section 10
of the Note Agreement on a pro forma basis, all of which data and computations,
to the best knowledge and belief of the [chief financial officer/treasurer]
executing and delivering this compliance certificate (the
"[Chief Financial Officer/Treasurer]"), are true, complete and correct. 
Furthermore, the undersigned certifies that no Default or Event of Default has
occurred and is continuing, or would occur and be continuing after giving effect
to such merger, consolidation or reorganization and all liabilities, fixed or
contingent, pursuant thereto;


The activities of the Obligors, the Subsidiary Guarantor, the Operating
Subsidiary or the Wholly-Owned Subsidiary, as applicable, have been reviewed by
the [Chief Financial Officer/Treasurer] and/or by employees or agents under his
immediate supervision.  The [Chief Financial Officer/Treasurer] certifies that
he is authorized to execute and deliver this compliance certificate on behalf of
each Obligor.

--------------------------------------------------------------------------------

Executed as of this __ day of ____________, 20__.



 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                               
       Name:
       Title:
 
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
By:                                                               
       Name:
       Title:
 
 




--------------------------------------------------------------------------------

Exhibit 10.4(b)


Compliance Certificate of
[Chief Financial Officer/Treasurer]
(Disposition of Unencumbered Property)


The undersigned [Chief Financial Officer/Treasurer] of Sovran Self Storage,
Inc.  ("Sovran") and Sovran Acquisition Limited Partnership ("SALP" and together
with Sovran, the "Obligors") HEREBY CERTIFIES THAT:


This compliance certificate is furnished pursuant to Section 10.4(b)(i) or
Section 10.4(b)(ii) of the Note Purchase Agreement dated as of July 21, 2016
among the Obligors and the Purchasers listed on Schedule A thereto (as the same
may now or hereafter be amended from time to time, the "Note Agreement").  The
Obligors hereby give the holders of the Notes notice of the intention of an
Obligor, a Subsidiary Guarantor, an Operating Subsidiary or a Wholly-Owned
Subsidiary to Sell or to grant a Debt Lien on an Unencumbered Property or other
asset pursuant to Section 10.4(b)(i) or Section 10.4(b)(ii) of the Note
Agreement.  Unless otherwise defined herein, the terms used in this Compliance
Certificate and Schedule 1 attached hereto have the meanings described in the
Note Agreement.


Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Obligors' compliance with the covenants contained in Section 10
of the Note Agreement on a pro forma basis after giving effect to such proposed
Sale or Debt Lien and all liabilities, fixed or contingent, pursuant thereto,
all of which data and computations, to the knowledge and belief of the [chief
financial officer/treasurer] executing and delivering this compliance
certificate on behalf of the Obligors (the "[Chief Financial
Officer"/"Treasurer]"), are true, complete and correct.


The activities of the Obligors, the Subsidiary Guarantor, the Operating
Subsidiary or the Wholly-Owned Subsidiary, as applicable, have been reviewed by
the [Chief Financial Officer/Treasurer] and/or by employees or agents under his
immediate supervision.  Based upon such review, to the best knowledge and belief
of the [Chief Financial Officer/Treasurer],


[(for Section 10.4(b)(i)) both before and after giving effect to the proposed
Sale or Debt Lien and all liabilities, fixed or contingent, pursuant thereto, no
Default or Event of Default exists or will exist under any Note Agreement.]


[(for Section 10.4(b)(ii)) before giving effect to the proposed Sale or Debt
Lien and all liabilities, fixed or contingent, pursuant thereto, no Event of
Default exists under any Note Agreement; provided, that if such Sale or Debt
Lien is to be made while a Default is continuing, such Sale or Debt Lien
(together with other Sales and Debt Liens) will cure the Default before it
becomes an Event of Default; and if multiple Sales or Debt Liens are
contemplated, the Obligors shall apply the net proceeds of each Sale or Debt
Lien to the repayment of the Notes until such Default has been fully cured. 
After giving effect to the proposed Sale or Debt Lien and all liabilities, fixed
or contingent, pursuant thereto, no Default or Event of Default will exist under
the Note Agreement.]The [Chief Financial Officer/Treasurer] certifies that he is
authorized to execute and deliver this Compliance Certificate on behalf of each
Obligor.


Executed as of this ___ day of ____________, 20__.





 
SOVRAN SELF STORAGE, INC.
 
 
By:                                                               
       Name:
       Title:
 
 
SOVRAN ACQUISITION LIMITED PARTNERSHIP
 
By: Sovran Holdings, Inc., its general partner
 
 
By:                                                               
       Name:
       Title:
 
 


